The use of “[***]” in this Exhibit indicates that confidential numbers have been
omitted pursuant to a grant of confidential treatment by the Securities and
Exchange Commission. The omitted numbers have been filed separately with the
Securities and Exchange Commission. The use of “#” in this Exhibit indicates
that the omitted numbers are in a range of numbers none of which exceeds 6.




Exhibit 10.10




AMENDED AND RESTATED MERCHANDISING AGREEMENT


BETWEEN


SEARS, ROEBUCK AND CO.,
KMART CORPORATION, AND
SEARS HOLDINGS CORPORATION
    
AND


SEARS HOMETOWN AND OUTLET STORES, INC.,
SEARS AUTHORIZED HOMETOWN STORES, LLC,
AND SEARS OUTLET STORES, L.L.C.,







TABLE OF CONTENTS
1.ADDITIONAL TERMS AND CONDITIONS.    1
2.TERM AND TERMINATION.    1
(a)Initial Term.    1
(b)The Term; Renewal Rights.    1
(c)Termination of the Agreement.    1
(d)Seller’s Right to Terminate Its Section 3 Obligations.    3
(e)Seller’s Termination Rights on Appendix 5(a).    4
(f)Seller’s Termination of an Individual Market.    4
(g)Buyer’s Transition and Sell-Off Rights.    4
3.HTS PRODUCTS.    4
(a)Seller’s Obligation to Sell.    4
(b)Invoice Prices for HTS Products.    5
(c)Vendor Charges.    5
(d)Retail Pricing.    5
(e)HTS Product Quality, Availability, and Packaging.    6
(f)Location-Specific Products.    6
(g)Buyer-Unique Products.    7
(h)Buyer-Direct Merchandise.    8
4.OUTLET PRODUCTS.    8
(a)Section 4 Definitions    8
(b)DRM..    9
(c)MOS.    9
(d)Land’s End.    9
(e)Right of First Offer for Additional Categories.    9
(f)Seller’s Compliance with Rights of First Offer; Termination.    9
(g)Retail Pricing.    10
(h)Invoice Prices for Outlet Products.    10
(i)Non-Saleable DRM Products.    10
(j)Delivery of Outlet Products.    10
(k)Outlet Product Restrictions.    10
(l)Sale of Additional Outlet Products.    11
(m)Sale of Additional LG DRM Product.    13
5.ROYALTIES.    13
(a)Quarterly Royalty Reports; Royalties Payable.    13
(b)Commercial Sales    14
(c)Adjustments.    15
(d)Featuring Kenmore-Branded Product.    15
(e)Minimum Commission.    15
(f)Record Retention; Audit Rights.    15
6.INVENTORY MANAGEMENT POLICES AND PROCESSES; DELIVERY TERMS.    16
7.PAYMENT TERMS FOR INVOICE PRICES AND ROYALTIES.    16
(a)Invoice Prices for Products.    16
(b)Royalties.    16
8.SUBSIDIES AND MARKETING/MERCHANDISING SUPPORT.    16
(a)Vendor Subsidies.    16
(b)Product Information Support.    18
(c)Other Support.    18
9.CUSTOMERS AND TRADE AREAS.    18
(a)General.    18
(b)Buyer.    19
(c)Seller.    20
(d)Growth.    21
(e)New HTS Stores and Renewals-Exclusivity.    21
10.PRODUCT WARRANTIES AND RETURNS.    21
(a)Product Warranties.    21
(b)Product Returns.    22
(c)Product Returns.    22
(d)Product Recalls and Similar Product Issues.    23
(e)Disclaimer.    24
11.PRODUCT SERVICING.    24
12.INTELLECTUAL PROPERTY.    24
(a)Seller    24
(b)Buyer    28
13.CONFIDENTIALITY.    29
(a)Confidential Information.    29
(b)Treatment of Confidential Information.    29
(c)Exceptions to Confidential Treatment.    30
14.INDEMNIFICATION.    30
(a)Seller Indemnities    30
(b)Buyer Indemnities.    30
(c)Defense.    31
(d)Exclusions from Claims; Tender and Cooperation.    31
15.INSURANCE.    31
(a)Required Coverage.    31
(b)Proof of Insurance.    32
16.LIMITATION ON LIABILITY.    32
17.MINIMUM QUANTITIES.    32
18.DISPUTE RESOLUTION.    32
(a)Committees.    32
(b)Dispute Resolution.    33
19.SELLER’S CLOSING LOCATIONS.    34
20.GLOSSARY.    34
21.SHC’S SOLE OBLIGATION.    39
22.GENERAL.    39
(a)Good Faith.    39
(b)Assignment.    39
(c)Computer Access.    39
(d)Promotional Calendars.    40
(e)Negotiating Event.    40
(f)Consideration.    40
(g)Construction and Interpretation.    40
(h)Counterparts; Facsimile.    41
(i)Entire Agreement; Severability.    41
(j)Injunctive Relief.    41
(k)Notices.    42
(l)No Waiver.    43
(m)Publicity.    43
(n)Relationship of the Parties.    43
(o)Reporting.    43
(p)Representations and Warranties.    43
(q)Recalculation of Charges, Fees and Expenses.    43
(r)Survival.    43
(s)Condition Precedent to the Effectiveness of this Agreement.    43
(t)Governing Law; Jurisdiction; Waiver of Jury Trial.    44


Appendices
Appendix 1    Additional Terms and Conditions    42
Appendix 3(a)        HTS Product Categories    45
Appendix 3(b)        HTS Invoice Prices    46
Appendix 4(b)        Invoice Prices for DRM    47
Appendix 4(c)        MOS Categories and Initial MOS Invoice Prices    49
Appendix 4(m)     Additional LG DRM Product Sort Process    51
Appendix 5(a)        Royalty Rates; Kenmore Royalty Credits    52
Appendix 5(e)        Average Aggregate Minimum Commission    58
Appendix 6        Inventory Management Policies and Processes    59
Appendix 7(a)        Payment Due Date    67
Appendix 9(a)(ii)        Kmart Locations    68
Appendix 12(a)(iii)    Seller Marks    69
Appendix 18(a)(i)    Merchandising Operating Committee    70

AMENDED AND RESTATED MERCHANDISING AGREEMENT
This Amended and Restated Merchandising Agreement (this “Agreement”) is, except
as expressly stated herein, retroactive to May 1, 2016 (the “Effective Date”)
and is between (1) SEARS, ROEBUCK AND CO., a New York corporation (“SRC”), KMART
CORPORATION, a Michigan corporation (“Kmart” and together with SRC, “Seller”),
and SEARS HOLDINGS CORPORATION, a Delaware corporation (“SHC”), and (2) SEARS
HOMETOWN AND OUTLET STORES, INC., a Delaware corporation (“SHO”), SEARS
AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company (SAHS”),
and SEARS OUTLET STORES, L.L.C., a Delaware limited liability company (“Outlet
Co.” and together with SHO and SAHS, “Buyer”) and is signed on the dates set
forth below. Other capitalized terms used but not defined in this Agreement are
defined in Section 20, which begins on page 35.
TERMS AND CONDITIONS
For good and valuable consideration, the receipt of which Seller and Buyer
acknowledge, Seller and Buyer agree as follows:

ADDITIONAL TERMS AND CONDITIONS. The Additional Terms and Conditions that are
attached to this Agreement as Appendix 1 are incorporated into this Agreement by
reference and are binding on Seller and Buyer as if expressly included below. To
the extent any provision on Appendix 1 is inconsistent with the body of this
Agreement, the body of this Agreement controls.

TERM AND TERMINATION.

Initial Term. The initial term of this Agreement begins on the Effective Date
and will end, unless terminated earlier or extended in accordance with
Section 2(c) or Section 2(d), at 5:00 p.m. (Central Time) on February 1, 2020
(the “Initial Term”). A “Contract Year” begins on the first day of a Seller’s
fiscal year and ends on the last day of the Seller’s fiscal year, except that
the first Contract Year begins on the Effective Date and ends on January 28,
2017.

The Term; Renewal Rights. Subject to Section 2(c), Section 2(d), and the next
sentences of this Section 2(b), Buyer may elect to extend for one three-year
period Seller’s obligations in Section 3 to sell KCD-Branded Products to Buyer.
Buyer may not exercise its rights in the preceding sentence if Buyer or any of
its Affiliates has failed to comply with any of its material obligations in this
Agreement and the failure is continuing. The renewal period is referred to as
the “Renewal Period” and references to the “Second Renewal Period” in the other
agreements between the Parties and/or their Affiliates shall be deemed to refer
to such Renewal Period. Buyer will deliver written notice to Seller not later
than six months prior to the end of the Initial Term if Buyer elects to extend
the Term for the Renewal Period. The Initial Term and the Renewal Period (if
elected) are together referred to as the “Term” and the last day of the Term is
referred to as the “Expiration Date.” This Agreement applies to all Products
shipped on or after the Effective Date and before the Expiration Date,
regardless of when Buyer placed the order for the Products.

Termination of the Agreement. Neither Party may exercise its rights in this
Section 2(c) if the Party or any of its Affiliates has failed to comply with any
of its material obligations in this Agreement and the failure is continuing.


Termination for Material Breach. Subject to the next sentence and to Section 18,
(A) Seller or Buyer may terminate this Agreement in the event of a material
breach of this Agreement by the other Party, including Seller’s right to
terminate this Agreement if Buyer purports to assign any of its rights or
delegate any of its obligations under this Agreement in contravention of
Section 22(b), if the breach is curable by the breaching Party and the breaching
Party fails to cure the breach within 30 days following its receipt of written
notice of the breach from the non-breaching Party. If the breach is not curable
by the breaching Party, the non-breaching Party may immediately terminate this
Agreement following the non-breaching Party’s delivery of notice to the
breaching Party.
Seller’s Right to Terminate upon a KCD Change in Control.
Subject to the following sentences of this Section 2(c)(ii)(A), if a KCD Change
in Control occurs during the Initial Term Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Change in Control, terminate this Agreement. The termination will take
effect on the date that is the first anniversary (the “Section 2(c)(ii)(A) End
Date”) of the date that Seller delivered the written notice to Buyer in
accordance with the preceding sentence. If the Section 2(c)(ii)(A) End Date is a
date that is later than December 31, 2020, the Initial Term will be extended for
all purposes of this Agreement to include the period ending on the
Section 2(c)(ii)(A) End Date unless Buyer notifies Seller in writing on or
before the 15th day following Buyer’s receipt of the notice referred to in the
first sentence of this Section 2(c)(ii)(A) that the extension will not occur.
Subject to the following sentence of this Section 2(c)(ii)(B), if a KCD Change
in Control occurs during the Renewal Period Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Change in Control, terminate this Agreement. The termination will take
effect on the date that is the earlier of (1) the end of the Renewal Period and
(2) the first anniversary of the date that Seller delivered the written notice
to Buyer in accordance with the preceding sentence.
Upon Seller’s exercise of its right to terminate this Agreement in accordance
with Section 2(c)(ii)(A) or Section 2(c)(ii)(B) Buyer’s right to extend the Term
of this Agreement in accordance with Section 2(b) will immediately terminate.
Seller’s Rights to Immediate Termination. Seller may terminate this Agreement
effective immediately upon written notice to Buyer in the event that (A) Buyer
purports to assign any of its rights or delegate any of its obligations under
this Agreement in contravention of Section 22(b), (B) Buyer is unable to pay its
debts as they mature or enters into a voluntary suspension of payments or
voluntary or involuntary bankruptcy, makes an assignment for the benefit of
creditors, has a receiver or trustee appointed for it or for any of its
property, or adopts a resolution for winding-up, (C) a SHO Stockholding Change
occurs, or (D) Buyer fails to comply with Section 12(a)(iii)(F) (New Name
Request).
Termination in Response to Termination of Another Agreement. Seller or Buyer may
terminate this Agreement (whichever Party is entitled to terminate, the
“Terminating Party”) effective immediately upon 30-days’ advance written notice
to the other Party if (A) the Terminating Party or any of its Affiliates
terminates the Separation Agreement in accordance with its terms as a result of
a material breach of, or a material default by, the other Party or its
Affiliates of their obligations in the Separation Agreement, (B) the Terminating
Party or any of its Affiliates terminates the Services Agreement in accordance
with its terms as a result of a material breach of, or a material default by,
the other Party or its Affiliates of their obligations in the Services
Agreement, (C) the Terminating Party or any of its Affiliates terminates a
License Agreement in accordance with its terms as a result of a material breach
of, or a material default by, the other Party or its Affiliates of their
obligations in the License Agreement, or (D) the Terminating Party or any of its
Affiliates terminates the SYW Agreement in accordance with its terms as a result
of a material breach of, or a material default by, the other Party or its
Affiliates of their obligations in the SYW Agreement. “License Agreement” means
each of the following, each dated August 8, 2012: the Store License Agreement
between SAHS and SRC; the Store License Agreement between Outlet Co. and SRC;
the Store License Agreement between Sears Home Appliance Showrooms, LLC and SRC;
and the Trademark License Agreement between SHO and SRC. “Services Agreement”
means the Services Agreement dated August 8, 2012 between SHMC and SHO, as
amended. “SYW Agreement” means the Shop Your Way Rewards Retail Establishment
Agreement dated August 8, 2012 between SHMC and SHO.
Cross Default. A Party’s breach of the Services Agreement constitutes a breach
by the breaching Party of this Agreement (which breach may only be cured, if at
all, in accordance with the express provisions of the Services Agreement). The
non-breaching Party’s remedies under this Section 2(c)(v) are in addition to and
not in lieu of any and all other legal and equitable remedies available to the
non-breaching Party under this Agreement and under the Services Agreement.

Seller’s Right to Terminate Its Section 3 Obligations. Seller may not exercise
its rights in this Section 2(d) if Seller or any of its Affiliates has failed to
comply with any of its material obligations in this Agreement and the failure is
continuing.
Subject to the following sentences of this Section 2(d)(i), if a KCD Mark
Acquisition occurs during the Initial Term Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Mark Acquisition, terminate Seller’s obligations in Section 3 to sell all
KCD-Branded Products that are branded with a KCD Mark that is the subject of the
KCD Mark Acquisition. The termination will take effect on the date that is the
first anniversary (the “Section 2(d)(i) End Date”) of the date that Seller
delivered the written notice to Buyer in accordance with the preceding sentence.
If the Section 2(d)(i) End Date is a date that is later than December 31, 2020,
the Initial Term will be extended for all purposes of this Agreement to include
the period ending on the Section 2(d)(i) End Date unless Buyer notifies Seller
in writing on or before the 15th day following Buyer’s receipt of the notice
referred to in the first sentence of this Section 2(d)(i) that the extension
will not occur.
Subject to the following sentence of this Section 2(d)(ii), if a KCD Mark
Acquisition occurs during the Renewal Period, Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Mark Acquisition, terminate Seller’s obligations in Section 3 to sell all
KCD-Branded Products that are branded with a KCD Mark that is the subject of the
KCD Mark Acquisition. The termination will take effect on the date that is the
earlier of (A) the end of the Renewal Period and (B) the first anniversary of
the date that Seller delivered the written notice to Buyer in accordance with
the preceding sentence.
When a termination in accordance with this Section 2(d) takes effect Buyer’s
renewal rights in Section 2(b) will immediately terminate with respect to all
KCD-Branded Products that are branded with the KCD Mark or KCD Marks that are
the subject of the KCD Mark Acquisition.

Seller’s Termination Rights on Appendix 5(a). Seller has termination rights that
are specified on Appendix 5(a).

Seller’s Termination of an Individual Market. If Seller or its Affiliates
decides to initiate a Market Exit, Seller may, upon 60-days’ advance written
notice delivered to Buyer, terminate Seller’s obligations in this Agreement with
regard to the Geographic Market specified in the written notice. A Market Exit
does not prohibit Buyer from transporting Products to and selling Products,
including Products bearing a Seller Mark, within the affected Geographic Market;
subject to SHO’s obligation to comply with all Applicable Laws. For purposes of
this Agreement, a “Market Exit” means that Seller and its Affiliates close all
physical stores operated by Seller or its Affiliates in such Geographic Market
(but expressly excluding online sales) and close all of Seller’s and its
Affiliates warehousing, distribution, logistics, and other support activities
for its and its Affiliates’ physical stores in the Geographic Market. A
“Geographic Market” means a state, territory or other similarly sized region
(e.g., Rhode Island, Puerto Rico or Guam). In the event of a Market Exit, Buyer
may request that Seller continue to perform some or all of its obligations under
this Agreement; Seller has no obligation to agree to such request, and may
condition its acceptance on new or modified terms and conditions (including
changes in pricing); any such agreement must be documented in writing and signed
by both Parties (after receipt of necessary internal approvals), to be
effective.

Buyer’s Transition and Sell-Off Rights. Subject to the next sentence, upon
termination of this Agreement for any reason or upon expiration of this
Agreement Seller will provide Buyer with all reasonable transition services
(“Transition Assistance”) for a period beginning on the date of termination or
expiration and ending on or before the 180th day after thereafter (the
“Transition Period”). This Section 2(g) is not applicable if a termination of
this Agreement occurs in accordance with Section 2(c)(i), Section 2(c)(ii),
Section 2(c)(iii), or Section 2(d). The Transition Assistance will include
enabling Buyer to transition from the Products to the products of another
provider and will include Seller’s continued sale of Products, and continued
provision of services that are necessary to implement the continued sale of
Products (including all services to be provided by Seller that are described on
Appendix 6), to Buyer in accordance with the terms and conditions of this
Agreement to the extent necessary for an orderly transition. During the
Transition Period (i) the HTS Invoice Prices, the Outlet Invoice Prices, and
Royalties will be the HTS Invoice Prices, the Outlet Invoice Prices, and the
Royalties, respectively, in effect immediately prior to the termination or
expiration of this Agreement and (ii) the prices for services provided by Seller
to Buyer in accordance with this Agreement will be the prices for the services
in effect immediately prior to the termination or expiration of this Agreement.
For all other Transition Assistance, Seller will not charge Buyer fees that
exceed Seller’s then-standard rates (taking into account the average discount
Seller provides to comparable wholesale or licensee customers). During the
Transition Period Seller and Buyer will perform all of the terms and conditions
of this Agreement to be performed and observed by each of them as if this
Agreement were in full force and effect during the Transition Period. During the
Transition Period and thereafter Buyer will use commercially reasonable efforts
to sell off all of the Products in Buyer’s inventory in accordance with the
terms of this Agreement.

HTS PRODUCTS.

Seller’s Obligation to Sell. Subject to the other sentences of this
Section 3(a), subject to Sections 2(c), 2(d), and 2(e), and in accordance with
Section 6, Buyer may purchase from Seller, and Seller will sell to Buyer, all of
the products that Seller from time to time purchases from Vendors that are
included in the product categories listed on Appendix 3(a) (the product
categories together the “HTS Product Categories” and the products together
the ”HTS Products”) other than Customer-Specific Products and Non-Retail
Products. Buyer acknowledges that Seller’s obligations to sell the HTS Products
to Buyer in accordance with this Agreement is subject to Seller’s Vendors
agreeing to sell the HTS Products to Seller for resale to Buyer on commercially
reasonable terms and conditions, over which Seller may have little or no
control. Subject to Section 3(b), Seller will take commercially reasonable
actions necessary to acquire HTS Products for sale to Buyer at the best prices
to Seller or its Affiliates available from Vendors. Seller will (i) not refuse
or otherwise cease to sell to Buyer any HTS Product that is available for
purchase on commercially reasonable terms from a Vendor except on 12-months’
prior written notice to Buyer, and (ii) promptly notify Buyer if a Vendor
discontinues an HTS Product.
“Customer-Specific Product” is a product that Seller sells to a customer that is
a reseller (other than Buyer and Seller’s Retail Businesses) and the product
includes branding, trade dress, or significant features that are unique to the
customer.
“Non-Retail Product” is a product that Seller does not sell to end-user
consumers.
“Seller’s Retail Businesses” means all retail businesses operated by Seller and
its Affiliates including Sears stores and Kmart stores and including Sears.com,
Kmart.com, and all other retail businesses operated by Digital Methods.

Invoice Prices for HTS Products. The invoice prices for the HTS Products that
Seller will sell to Buyer are described on Appendix 3(b) (the “HTS Invoice
Prices”). The HTS Invoice Price of each HTS Product will include (and will not
be charged additionally to Buyer) all costs of manufacturing and delivering the
Products to the FOB Point, including (i) all duties and taxes (including excise
and withholding taxes) payable in any country where production or delivery takes
place, (ii) all commissions to selling agents, and (iii) other incidental
charges. Seller’s invoices will itemize for Buyer each 3(b) Amount described on
Appendix 3(b) to the extent Seller’s systems permits itemization. If a
value-added tax is imposed in the Territory that is applicable to Seller’s sale
of HTS Products to Buyer then Seller and Buyer will negotiate in Good Faith an
amendment to this Agreement, the terms of which would adjust the HTS Invoice
Prices or make other changes to this Agreement (to make Seller whole on the Sale
of HTS Products to Buyer and its Affiliates) given the imposition of the tax.
For clarity, the parties note that, Seller is, where required by applicable law,
entitled to charge Buyer under this Agreement for all value-added and sales
taxes. For clarity, the parties note the term “HTS Invoice Price” in the
Agreement includes amounts that were previously included in Seller’s invoice
costs for HTS Products but which amounts Seller agrees with the vendor of the
HTS Products to pay separately to the vendor (“Added Costs”). Buyer shall pay
its share of all Added Costs; regardless of when they are incurred. Seller has
provided, and shall provide, Buyer prompt notice of all Added Costs and changes
to Added Costs after they are agreed to by Seller and its vendors, after which
notice Buyer may as soon as reasonably practicable revise its forecasts for HTS
Products for which Seller has not yet entered a purchase order into its purchase
order system and that are affected by the noticed Added Costs or changes
thereto.

Vendor Charges. With respect to HTS Products sold to Buyer in accordance with
this Agreement, Seller may charge back to Buyer all price adjustments, charges,
and penalties that Seller is obligated to pay to its Vendors that occur to the
extent due to the direct result of Buyer’s act or omission, including failure to
comply with Vendor policies.

Retail Pricing. Buyer will determine advertised prices, promotional prices, and
retail prices for all HTS Products in Buyer’s sole discretion. Any agreement or
understanding to the contrary is unauthorized, in conflict with Buyer’s and
Seller’s policies, and a violation of the terms and conditions of this
Agreement. Buyer is aware that Seller’s Vendors from time to time adopt minimum
advertised price policies (“MAP”) and unilateral pricing policies (“UPP”) that
may apply to Seller and its sale of HTS Products to Buyer in accordance with the
terms and conditions of this Agreement. Buyer is also aware that the failure to
comply with a Vendor’s MAP or UPP could result in the Vendor’s imposition of
financial penalties on Seller and the Vendor’s refusal to sell one or more HTS
Products to Seller, which ultimately could result in Seller’s inability to sell
one or more HTS Products to Buyer in accordance with the terms and conditions of
this Agreement. Buyer is also aware that Seller could seek to implement its own
MAP and UPP with respect to HTS Products.

HTS Product Quality, Availability, and Packaging. Subject to Section 3(a), all
HTS Products that are sold by Seller or its Affiliates to other customers
(including Seller’s Retail Businesses) will be identical in all respects, to the
HTS Products sold by Seller or its Affiliates to Buyer except for required
changes to packaging and labeling that are required by Applicable Law or for
which Buyer bears the entire cost. Seller will use commercially reasonable
efforts to include in HTS Products available to Buyer all new products and
product innovations that Seller purchases from Vendors so that Buyer will have
the opportunity to offer HTS Products that are as compelling to Buyer’s end-user
consumers as Seller’s comparable product offerings in its full line stores.
Seller will obtain Buyer’s prior written approval for all initial KCD-Unique
Product packaging specifications and graphic designs and for all changes to
them.

Location-Specific Products. Buyer may sell each Location-Specific Product only
in accordance with Seller’s requirements as to where the Location-Specific
Product may be sold. A “Location-Specific Product” is an HTS Product, other than
a Customer-Specific Product and a Non-Retail Product, that Seller sells to
resellers (including Seller’s Retail Businesses) and as to which Seller requires
all of the resellers to resell only at “bricks and mortar” physical locations or
by Digital Methods.

Buyer-Unique Products. Subject to Sections 2(c), 2(d), and 2(e), and in
accordance with Section 6, Buyer may purchase from Seller, and Seller will sell
to Buyer, Buyer-Unique Products (subject to the terms, conditions and exceptions
set forth below). Buyer acknowledges that Seller’s obligations to sell
Buyer-Unique Products to Buyer in accordance with this Agreement is subject to
vendors agreeing to sell the Buyer-Unique Products to Seller for resale by Buyer
on commercially reasonable terms and conditions, over which Seller may have
little or no control. Subject to the provisions of this Section 3(g) and
Sections 3(b) and 3(h), Seller will take commercially reasonable actions
necessary to acquire Buyer-Unique Products for sale to Buyer at the best prices
to Seller or its Affiliates available from vendors; provided that Seller is not
obligated to acquire any products which: (x) would harm Seller’s relationship
with another Seller vendor,(y) would impose unique risks or obligations on
Seller (e.g., products not covered by Seller which have unique storage,
shipping, or compliance requirements). Subject to the foregoing sentence, Seller
will (x) not refuse to sell to Buyer any Buyer-Unique Product that is available
for purchase on commercially reasonable terms from a Vendor, and (y) promptly
notify Buyer if a Vendor discontinues a Buyer-Unique Product. During Seller’s
2016 fiscal year, Seller has agreed to hold up to $13 million of Buyer-Unique
Products inventory based upon a forecast of needs that Buyer has provided. On or
before September 30th of each year during the Term, Buyer may request in writing
that Seller sell Buyer-Unique Products up to a specified dollar amount during
Seller’s next fiscal year. Seller will consider such request in Good Faith, and
Seller will establish a limit on the amount of Buyer-Unique Products it is
willing to buy for Buyer based upon its own inventory needs, finances and other
relevant factors. The amounts established under the immediately preceding two
sentences will be used in establishing the BUP Cap for each Contract Year
pursuant to Appendix 6 (Inventory Management Policies and Processes).
“Buyer-Unique Products” are new in-box products in the HTS Product Categories
that Buyer seeks to purchase from Seller and that Seller sells to Buyer but are
not offered for sale contemporaneously by Seller at Seller’s FLS Stores.
Buyer-Unique Products include vendor branded products (the “Vendor-Unique
Products”) and KCD-Unique Products (as defined below). Buyer-Unique Products
includes all Vendor-Unique Products which Seller is selling to Buyer on the
Effective Date. Seller may, at any time, elect to begin selling any or all
Buyer-Unique Product(s) at Seller’s FLS Stores or on Sears.com and Buyer shall
not object to, or take any action to prevent, Seller from selling Buyer-Unique
Products at Seller’s FLS Stores. If Seller intends to begin selling Buyer-Unique
Products at Seller’s FLS Stores (vs Sears.com), Seller shall forecast its needs
to its Vendors and Seller will not floor Buyer-Unique Products until Seller has
sufficient supply so as to not interfere with Buyer’s reasonably anticipated
needs (based on Buyer’s forecasts and sales). Once Seller begins selling
Buyer-Unique Products either in store or online, then such Products shall become
HTS Products. If Seller stops selling an HTS Product at its FLS Stores, such
Product shall become a Buyer-Unique Product if: (A) Buyer indicates it wishes to
continue to sell such Product, (B) Seller is able to continue to purchase such
Product on commercially reasonable terms, and (C) in the case of a Products
branded with a KCD Mark, SBMC (as defined below) authorizes the sale of such
product to Buyer as set described in Section 3(g)(ii). Buyer may request that
Seller add additional Buyer-Unique Products from time to time and Seller will
not unreasonably withhold or delay its approval of such items. Grounds for
Seller denying such a request include issues such as: (x) Seller would not be
fully reimbursed for its costs associated with such Product under this
Agreement, (y) the new Buyer-Unique Product is outside of the specifications of
Products handled at that time by Seller’s supply chain organization (e.g., too
big, too fragile), and (z) environmental or other regulatory concerns.
Seller shall use commercially reasonable efforts to purchase Vendor-Unique
Products for resale to Buyer until such time as Buyer has established its own PO
System (as defined in the Services Agreement). Upon completion of Buyer’s PO
System, Buyer shall purchase all Vendor-Unique Products as Buyer-Direct
Merchandise.
“KCD-Unique Products” are new in-box products in the HTS Product Categories
branded with a KCD Mark that Seller is not presently buying and that Seller’s
Affiliate, Sears Brands Management Corporation (“SBMC”), agrees in advance and
in writing, that Seller may sell to Buyer. SBMC has no obligation to agree to
sell any KCD-Unique Products to Seller and may decline to do so in its sole and
absolute discretion. KCD-Unique Products are Buyer-Unique Products under this
Agreement for all purposes.
Buyer-Unique Products are HTS Products under this Agreement for all purposes and
will be priced as if they were HTS Products under Section 3(b). The sale by
Seller of a Buyer-Unique Product through Seller’s Digital Methods does not
result in that Product converting into an HTS Product and does not relieve Buyer
of its obligations to purchase any Buyer-Unique Products consistent with its
forecasting obligations detailed in Appendices 1 and 6.
Beginning on the first day of the third Contract Year, the HTS Invoice Price for
purchases by Buyer of Vendor-Unique Products will be subject to an additional
charge of 5.0% of Core Cost.

Buyer-Direct Merchandise. As more fully described in the Services Agreement,
Seller will facilitate Buyer’s purchase of “Buyer-Direct Merchandise” (defined
in the Services Agreement), including EMP purchase orders (as more fully
described in the Services Agreement) and products covered by Buyer purchase
orders issued through Seller’s systems to Vendors for the direct shipment of
those products to Buyer’s facilities or customers (as more fully described in
the Services Agreement). For the avoidance of doubt, Seller’s or its Affiliates’
obligations with respect to Buyer-Direct Merchandise are described fully in the
Services Agreement and are referenced in this Agreement for context only. No
rights or obligations with respect to Buyer-Direct Merchandise are created by
this Agreement. Buyer-Direct Merchandise is not a Product for purposes of this
Agreement. Seller will be entitled to invoice Buyer for all Buyer-Direct
Merchandise under the Merchandise Agreement in the week after delivery to Buyer,
its Affiliates and/or a SHO Authorized Seller (as that term is defined in the
Services Agreement), as applicable.

OUTLET PRODUCTS.

Section 4 Definitions
“DRM” means all distressed and refurbished merchandise that from time to time
comes into the possession of Seller or one or more of its Affiliates (including
Home Appliance merchandise at Seller’s Sears Delivery Operations (“SDO”) and
that is included in a DRM Merchandise Category.
“DRM Merchandise Category” means each of the consumer electronics, furniture,
home appliances, lawn and garden, mattresses, sporting goods, and tools Product
categories.
“MOS” means marked-out-of stock merchandise described on Appendix 4(c)
regardless of brand that from time to time comes into the possession of Seller
or one or more of its Affiliates.
“Right of First Offer” means the obligation of Seller to negotiate in Good Faith
with Buyer for 20 business days from Buyer’s written request regarding the price
and other material terms and conditions on which Seller would be willing to sell
DRM or MOS to Buyer.
“Additional LG DRM Product” means lawn and garden products which has been
returned to Seller and which are located at its customer return centers.
Additional LG DRM Product has historically not been sold to Buyer and do not
constitute DRM for purposes of this Agreement.
“Additional Outlet Products” means Major Home Appliances located in the 48
contiguous States of the United States that Seller has placed in Clearance
Status and that Seller elects to sell to Buyer and Buyer elects to purchase (as
provided for in Section 4(i)(A) (Sale of Additional Outlet Product) below).
Additional Outlet Products do not include Major Home Appliances that are not
owned by Seller or its Affiliates, or that Seller or its Affiliates have leased
or rented to consumers.
“Major Home Appliances” means clothes washers, clothes dryers, dishwashers,
ranges, ovens, cooktops, micro-hood combinations, refrigerators and freezers and
other home appliances considered to be a “Major Home Appliance” by American Home
Appliance Manufacturers Association.
“Clearance Status” means those products for which Seller’s personnel have
either: (I) placed the unit in either “D” (discontinued), “F” (final), “X”
(clearance) status or (II) placed such unit on the “991 table”.

DRM. Subject to Section 6, during the Initial Term Seller will sell, and Buyer
will purchase, all DRM at the prices listed on Appendix 4(b). Merchandise that
is deemed to be DRM for purposes of this Agreement will be determined consistent
with the mutual understandings of Seller and Buyer in effect immediately prior
to the Effective Date. For DRM at Seller’s SDOs, Seller will, at Buyer’s sole
cost and expense, deliver such Products to Buyer’s nearest facility on a weekly
basis.

MOS. Subject to Section 6, during the Initial Term Seller will sell, and Buyer
will purchase, all MOS at the prices listed on Appendix 4(c). Merchandise that
is deemed to be MOS for purposes of this Agreement will be determined consistent
with the mutual understandings of Seller and Buyer in effect immediately prior
to the Effective Date.

Land’s End. Subject to the next sentence, Seller’s obligations to sell, and
Buyer’s obligations to purchase, MOS in the Land’s End category terminates on
April 11, 2018. If at any time thereafter Seller acquires from Land’s End MOS in
the Land’s End category, and Buyer chooses to liquidate such goods (rather than
selling them in its stores), Seller will give Buyer 30 days to match any bona
fide third party offer it receives for the purchase of such goods.

Right of First Offer for Additional Categories. Buyer will have a continuing
Right of First Offer to purchase all of Seller’s (i) discontinued and obsolete
products, (ii) overstock products and home goods and furniture that were new and
still in original packaging, (iii) distressed, refurbished, discontinued, and
obsolete home goods and furniture, and (iv) marked-out-of-stock footwear, except
that Buyer’s rights in this Section 4(e) do not apply to Non-Retail Products.

Seller’s Compliance with Rights of First Offer; Termination. Seller may comply
with its obligations with respect to each Right of First Offer provided in this
Section 3(g) by notifying Buyer once during each calendar quarter as to the DRM
or MOS, as the case may be, that is subject to the Right of First Offer. If with
respect to a Right of First Offer Buyer fails during any 12-month period to
engage in Good Faith negotiations for 50% or more of Seller’s notifications in
the preceding sentence for the Right of First Offer, Seller’s obligations, and
Buyer’s rights, with respect to the Right of First Offer will terminate.

Retail Pricing. Buyer will determine advertised prices, promotional prices, and
retail prices for DRM, MOS, and all other Products acquired from Seller in
accordance with this Section 3(g) (together, “Outlet Products”) in Buyer’s sole
discretion. Any agreement or understanding to the contrary is unauthorized, in
conflict with Buyer’s and Seller’s policies, and a violation of the terms and
conditions of this Agreement.

Invoice Prices for Outlet Products. The invoice prices for the Outlet Products
that Seller will sell to Buyer in accordance with this Section 3(g) (the “Outlet
Invoice Prices”) will include (and will not be charged additionally to Buyer)
all costs of manufacturing and delivering the Outlet Products to the FOB Point,
including (i) all duties and taxes (including excise and withholding taxes)
payable in any country where production or delivery takes place, (ii) all
commissions to selling agents, and (iii) other incidental charges. If a
value-added tax is imposed in the Territory that is applicable to Seller’s sale
of Outlet Products to Buyer then Seller and Buyer will negotiate in Good Faith
an amendment to this Agreement, the terms of which would adjust the Outlet
Invoice Prices or make other changes to this Agreement (to make Seller whole on
the Sale of Outlet Products to Buyer and its Affiliates) given the imposition of
the tax. For clarity, the parties note that, Seller is, where required by
applicable law, entitled to charge Buyer under this Agreement for all
value-added and sales taxes.



Non-Saleable DRM Products. The Parties acknowledge that a certain amount of the
DRM sent to Buyer by Seller from time to time may be “Non-Saleable DRM
Products”. “Non-Saleable DRM Products” are DRM that in accordance with the
Non-Saleable DRM Products Criteria provided in Appendix 4(g)(1) are
non-saleable. The “Non-Saleable Outlet Products Process” means the processes,
procedures, and related accounting practices reflected on Appendix 4(g)(2). In
addition to the credits for Non-Saleable DRM Products which Buyer is entitled to
under Appendix 4(g)(2); Buyer will be separately entitled to a credit (the
“Non-Repairable Credit”) for KCD-Branded Products which Seller’s Affiliate
declines to repair because they are either not repairable or too costly to
repair under Appendix 1.01-C (Product Services) to the Services Agreement;
unless (i) Buyer claimed such DRM product was “Non-Saleable” under this Section
4(i); (ii) the repair of such DRM KCD-Branded Product would not have been
covered under the Seller Warranty (had a consumer being seeking repair of such
product) (e.g., the products damage was due to mistreatment; not due to
defective part), or (iii) Buyer fails to submit such DRM product for repair
(through the use of Seller’s Affiliate’s online tool) within 30 days of Seller’s
delivery of such DRM Product to Buyer. The Non-Repairable Credit shall equal:
(A) from the Effective Date through April 29, 2017 - twenty-five percent (25%),
and (B) from April 30, 2017 through the Term - fifty percent (50%); in each case
of the Outlet Invoice Price actually paid by Buyer to Seller.

Delivery of Outlet Products. Buyer agrees to timely take delivery of/pick-up all
MOS. Buyer will pay a $10 charge, per month for any pallet of MOS, which Buyer
does not take delivery of/pick-up within 60 days of Seller notifying Buyer that
it is available.

Outlet Product Restrictions. Buyer acknowledges that Seller’s obligations to
sell the Outlet Products to Buyer in accordance with this Agreement may be
subject to Seller’s Vendors agreeing to permit Seller to sell the Outlet
Products to Buyer for resale in accordance with this Section 3(g), over which
Seller may have little or no control. Seller will take commercially reasonable
actions necessary to be able to sell the Outlet Products to Buyer in accordance
with this Section 3(g). If Seller has entered into an agreement with a Vendor in
effect immediately prior to the Effective Date and the agreement requires Seller
to return Outlet Products to the Vendor (a “Return-Requirement Agreement”), or a
Return-Requirement Agreement is extended or renewed on or after the Effective
Date on substantially the same terms and conditions as its predecessor
agreement, the provisions of the extended or renewed agreement will prevail over
the provisions of this Section 4(k). Subject to the next sentence, if on or
after the Effective Date Seller in Good Faith enters into an agreement with a
Vendor that would require Seller to return an Outlet Product to the Vendor and
the price that the Vendor of the Outlet Product would be obligated to pay to
Seller would be greater than the Outlet Invoice Price that Buyer would be
obligated to pay to Seller for the Outlet Product (the “Vendor’s RTV Payment”),
Seller may return the Outlet Product to the Vendor (in exchange for the Vendor’s
RTV Payment) rather than selling the Outlet Product to Seller in accordance with
Section 3(g)(b). Seller will not give the Vendor a financial or other benefit
(including agreeing to pay the Vendor a higher purchase price for Seller’s
purchase of the Outlet Product from the Vendor), or give the Vendor Seller’s
commitment or obligation, directly or indirectly in exchange for, or as an
inducement to the Vendor to pay, the Vendor’s RTV Payment.

Sale of Additional Outlet Products.
AOP Notice. Seller may elect, in its sole discretion, to notify Buyer in writing
(via an email to Marty.Burks@shos.com), of Additional Outlet Product (and their
location) that Seller would like to sell to Buyer. Buyer will then have 2
business days to notify Seller in writing (via an email to
Steven.Stafford@searshc.com) of whether or not Buyer accepts, in Buyer’s sole
discretion, Seller’s offer to sell any or all of the offered Additional Outlet
Products (each Buyer notification an “AOP Notice”).
Outlet Invoice Prices. For all Additional Outlet Products that are new in-box,
the Outlet Invoice Price will equal 23% off Seller’s Core Cost for such
Additional Outlet Product,. For all other Additional Outlet Products, the Outlet
Invoice Price will equal 42% off Seller’s Core Cost for such Additional Outlet
Product. Buyer will pay the Outlet Seller Warranty Charge on each Additional
Outlet Product subject to a Seller Warranty.
Delivery, F.O.B. Point and Risk of Loss.
Products Not at a DC. For Additional Outlet Products not located at a Seller
distribution facility: (1) within two days of receiving an AOP Notice accepting
Seller’s offer, Seller will segregate each such Product listed in such notice,
and (2) after receiving such notice, Buyer must promptly schedule with Seller’s
representative pick-up of such Product during the normal operating hours of
Seller’s facility. Seller will attach corner posts and shrink each such
Additional Outlet Product that is out of box. Buyer will be solely responsible
for promptly picking-up each such product from Seller’s facility; at Buyer’s
sole cost and expense. Risk of loss for such products will transfer to Buyer
upon the earlier of: (x) Buyer’s pick-up, and (y) ten days after the AOP notice
accepting Seller’s offer.
Products at a DC. Additional Outlet Products located at a Seller distribution
facility will be shipped by Seller to Buyer in the same manner as other Outlet
Products. Buyer will be solely responsible for all shipping costs. Risk of loss
for such Product will transfer upon shipment.
Co-Ordination with Services Agreement. If a unit of Additional Outlet Product is
sold on SearsOutlet.com prior to receipt of an AOP Notice pursuant to Appendix
1.01-D (eCommerce Services) to the Services Agreement (the “eCommerce
Appendix”), then the eCommerce Appendix will control over this Agreement for
such unit.



Sale of Additional LG DRM Product.
Notice of Additional LG DRM Product. Seller may elect, in its sole discretion,
to notify Buyer, of Additional LG DRM Product (and their location) that Seller
would like to sell to Buyer. Buyer will then have 2 business days to notify
Seller in writing whether or not Buyer accepts, in Buyer’s sole discretion,
Seller’s offer to sell any or all of the offered Additional LG DRM Product (each
Buyer notification an “ALG Notice”).


Additional LG DRM Product Invoice Prices. For all Additional LG DRM Product, the
Invoice Price will be specified by Seller as a percentage off Seller’s DOS Cost
in Seller’s ALG Notice for such Additional LG DRM Product. In addition, Buyer
will pay the Sort Charge set forth in Appendix 4(m) based upon the level of
service performed by Seller’s affiliates prior to sale to Buyer. Buyer will also
pay the Outlet Seller Warranty Charge on each Additional LG DRM Product subject
to a Seller Warranty.
Outlet Invoice Prices. For all Additional Outlet Products that are new in-box,
the Outlet Invoice Price will equal 23% off Seller’s Core Cost for such
Additional Outlet Product,. For all other Additional Outlet Products, the Outlet
Invoice Price will equal 42% off Seller’s Core Cost for such Additional Outlet
Product. Buyer will pay the Outlet Seller Warranty Charge on each Additional
Outlet Product subject to a Seller Warranty.
Delivery, F.O.B. Point and Risk of Loss. For Additional LG DRM Products: (1)
within two days of receiving an ALG Notice accepting Seller’s offer, Seller will
segregate each such Product listed in such notice, and (2) after receiving such
notice, arrange to deliver the Product to Buyer at Buyer’s sole cost and
expense. Risk of loss for such products will transfer to Buyer upon shipment
(and Seller will assist Buyer will filing any claims against the carrier). ALL
ADDITIONAL LG DRM PRODUCTS WILL BE SOLD TO BUYER AS-IS, WHERE-IS, WITH NO RETURN
RIGHTS. Notwithstanding the foregoing, Buyer may include Seller’s standard
warranty for KCD-Branded Products provided that Buyer pays the Outlet Seller
Warranty Charge for such Product.



ROYALTIES.

Quarterly Royalty Reports; Royalties Payable. Within 15 days following the end
of each of Buyer’s fiscal quarters during the Term and during any sell-off
period in accordance with Section 2(g), Buyer will submit to Seller a true and
correct report for the fiscal quarter of Gross Sales, Net Sales, and Royalties
for each KCD-Branded Product sold by Buyer to a customer during the fiscal
quarter (each a “Royalty Report”). “Gross Sales” means the total amount of
specified merchandise sold, other than among a Party and its Affiliates, without
deduction of any kind (including deductions for separately invoiced freight and
insurance, bad debts, and uncollectible accounts). “Net Sales” means Gross Sales
less all returns of the specified merchandise and all adjustments to resolve
customer complaints and without any other deduction (including deductions for
cash discounts, freight discounts, advertising discounts, and uncollectable
amounts). “Royalties” for a Buyer fiscal quarter means the royalties payable by
Buyer with respect to its Net Sales of each category of KCD-Branded Products at
the Royalty Rates specified on Appendix 5(a), less the Kenmore Royalty Credit
for the fiscal quarter determined as specified on Appendix 5(a) but subject to
Section 5(d) and Section 5(e). Buyer will pay Royalties at the times specified
in Section 7(b). Buyer will include with each Royalty Report a certificate from
a Senior Vice President of Buyer certifying, to the Senior Vice President’s best
knowledge after due inquiry, (i) that the contents of the Royalty Report are
true and correct in all material respects and (ii) whether during the fiscal
quarter Buyer complied with Section 5(d) and Section 5(e).

Commercial Sales. In addition to the limited license granted to SHO’s Affiliates
under the License Agreements to sell Seller-Branded Products in SHO’s Affiliates
retail stores, Seller grants SHO’s Affiliates in connection with their operation
(in accordance with the various agreements between the Parties /or their
Affiliates), of a stores using the “Store Names” (as defined in the Licensee
Agreements) a personal, limited, non-transferable, and terminable right and
license to use the licensed Store Names to sell HTS Products and Outlet Products
to Commercial Customers subject to following conditions:
Non-Sub-licensable. The license granted under this subsection (f) will be
non-sub-licensable, except that SHO’s Affiliates may grant sub-licenses to
dealers and franchises of stores using the Store Names in connection with the
operation of such stores the same extent they are authorized to grant
sub-licenses to the Store Names under the License Agreement;
Commission. In addition to all other amounts due Seller and its Affiliates,
Buyer shall pay Seller a commission equal to one percent (1%) of all products
Net Sales made by SHO, its Affiliates and SHO Authorized Sellers (the “CS
Royalty”) to Commercial Customers. Within 15 days following the end of each of
Buyer’s fiscal quarters during the Term and during any sell-off period in
accordance with Section 2(g), Buyer will submit to Seller a true and correct
report (the “CS Royalty Report”) for the fiscal quarter of Gross Sales, Net
Sales, and CS Royalties for each sale to a Commercial Customer. Buyer will
include with each CS Royalty Report a certificate from a Senior Vice President
of Buyer certifying, to the Senior Vice President’s best knowledge after due
inquiry that the contents of the CS Royalty Report are true and correct in all
material respects.
“Commercial Customers” means purchasers who are not end users (e.g.,
contractors, home builders, multi-unit property owners); but does not include
purchasers of multiple copies of the same SKU (even by contractors, home
builders, etc.) that are sold in store operated by Buyer, its Affiliates and/or
the SHO Authorized Sellers and picked up by the purchaser at such store (or
picked up at such store by a third party arranged by the purchaser without
assistance from Buyer, Affiliates or the SHO Authorized Sellers).
Existing Sears Commercial Customers. Buyer agrees that it, it’s Affiliates and
the SHO Authorized Sellers and will not solicit or sell to “Existing Commercial
Customers” of Seller and its Affiliates. “Existing Commercial Customers” is
defined as a Commercial Customer who, at the applicable time, has made a
purchase of products for a commercial project through Seller and its Affiliates
in the immediately preceding twelve (12) months. In the event Buyer, its
Affiliates, or a SHO Authorized Seller makes a sale to an Existing Commercial
Customer, SHO will remit all net margin from the sale to Seller and discontinue
further sales to and discussions with the Existing Commercial Customer for a
period of 24 months.
Deliveries to Commercial Customers. All deliveries to Commercial Customers made
by Buyer, its Affiliates and SHO Authorized Sellers must be made by Seller’s
Affiliates pursuant to the Section entitled “Commercial Customer Deliveries” in
Appendix 1.01-C (Supply Chain Services) to the Services Agreement; except for
Products which are delivered to such stores and which are then delivered by a
SHO Authorized Seller using its own self-delivery capabilities.

Adjustments. If Buyer or Seller discovers any inconsistencies or mistakes in a
Royalty Report or CS Royalty Report, Buyer will deliver an updated Royalty
Report or CS Royalty Report, as applicable, within 30 days of such discovery
rectifying the inconsistencies or mistakes and, if Royalties or CS Royalties
have been under-reported, Buyer will, with delivery of the updated report,
simultaneously tender the under-paid Royalties or CS Royalties, as applicable to
Seller. If Buyer has over paid Royalties or CS Royalties, Buyer will identify
the amount of the overpayment in its updated report and Seller will credit the
amount of the overpayment against amounts due in subsequent payment periods
after Seller has confirmed that a credit is due.

Featuring Kenmore-Branded Product. Subject to the next sentence, to be eligible
for the Kenmore Royalty Credit for a Buyer fiscal quarter Buyer will during the
fiscal quarter (i) use commercially reasonable efforts to feature Products sold
under the Kenmore Mark (“Kenmore-Branded Products”) in all pre-prints and
free-standing inserts created by Buyer for the Sears Hometown Store, Sears Home
Appliance Showroom, and Sears Hardware Store formats, and (ii) use commercially
reasonable efforts to feature Kenmore-Branded Products on the cover of all
preprints created by Buyer in the Sears Hometown Store and Sears Home Appliance
Showroom formats. In no event during the Buyer fiscal quarter will Buyer feature
Kenmore-Branded Products (x) in less than 95% of all pre-prints and
free-standing inserts created by Buyer for the Sears Hometown Store, Sears Home
Appliance Showroom, and Sears Hardware Store formats, (y) on the cover of less
than 95% of all preprints created by Buyer for the Sears Hometown Store and
Sears Home Appliance Showroom formats, and (z) on the cover of less than 50% of
the preprints created by Buyer for the Sears Hardware Store formats.

Minimum Commission. To be eligible for the Kenmore Royalty Credit for a Buyer
fiscal quarter Buyer will during the fiscal quarter pay the Franchisees and the
owners of the Sears Hometown Stores the Average Aggregate Minimum Commission
Rate specified on Appendix 5(e) on sales of Kenmore-Branded Products.

Record Retention; Audit Rights. Buyer will keep and preserve accurate records of
each transaction relating to Buyer’s calculations of CS Royalties, Royalties,
Kenmore Royalty Credit, Average Aggregate Minimum Commission and Buyer’s sales
for the longer of (i) the minimum period required by Applicable Law, and (ii)
two years following the applicable transaction. Upon Seller’s reasonable request
Buyer will provide Seller with information that will enable Seller to confirm
Buyer’s calculations of CS Royalties, Royalties, Kenmore Royalty Credit, Average
Aggregate Minimum Commission and Buyer’s sales. Seller, with reasonable notice
to Buyer, may during normal business hours conduct audits of the books and
records of Buyer to confirm Buyer’s calculations of CS Royalties, Royalties,
Kenmore Royalty Credit, Average Aggregate Minimum Commission and Buyer’s sales
(each an “Audit”). Subject to the next sentence, Audits may occur no more than
twice per calendar year and may be conducted by Seller’s employees, by Seller’s
authorized agents, or by a combination of the two, in each case only if each
person participating in an Audit agrees to treat all information with respect to
the Audit as confidential in accordance with Section 13(b). If an Audit or other
information demonstrates that Buyer under-reported a Royalty or over-reported a
CS Royalties, Royalties, Kenmore Royalty Credit, Average Aggregate Minimum
Commission or Buyer’s sales by more than 5% with respect to two or more Buyer
fiscal months, or Buyer fiscal quarters, as the case may be, Seller has the
right to conduct Audits on a quarterly basis until such time as Buyer has
properly reported Buyer’s sales, CS Royalties, Royalties, and Average Aggregate
Minimum Commission and Kenmore Royalty Credits for three consecutive Audits,
after which time Seller’s rights in accordance with this Section 5(f) will
revert to conducting Audits no more than twice per calendar year. Seller will
pay for all Audits but if an Audit shows a 5% or greater discrepancy in the
amount of the Buyer’s Sales, CS Royalties, Royalty, and Average Aggregate
Minimum Commission or Kenmore Royalty Credit calculated by Buyer for a Buyer
fiscal month or Buyer fiscal quarter, as the case may be, then Buyer will pay
for that Audit and all subsequent Audits for a period of one year.

INVENTORY MANAGEMENT POLICES AND PROCESSES; DELIVERY TERMS. With respect to
Seller’s obligations in Section 3(a) and Section 3(g), Buyer and Seller will
comply with the Inventory Management Policies and Processes specified on
Appendix 6 (the “Inventory Policies and Processes”). Seller will deliver all
Products to the applicable FOB Point in accordance with the Inventory Policies
and Processes. With respect to each Product, Seller will have title to, and risk
of loss for, the Product until Seller delivers the Product to the FOB Point in
accordance with this Section 6, at which time Seller’s title and risk of loss
will terminate.

PAYMENT TERMS FOR INVOICE PRICES AND ROYALTIES.

Invoice Prices for Products. Seller will invoice Buyer for Products sold to
Buyer no earlier than the date the invoiced Products are delivered to the FOB
Point. “FOB Point” means a Sears Hometown Store, a Sears Hardware Store, a Sears
Outlet Store, including such a store operated by a Franchisee, the residence of
a customer of any of these stores, or a distribution facility to which a Product
is delivered in accordance with Buyer’s instructions. Not later than the Payment
Due Date specified on Appendix 7(a), Buyer will pay for the undisputed portion
of each invoice and notify Seller of any disputed amount and the reason for the
dispute.

Royalties. During the period that Buyer’s Stores use Seller’s point-of-sale
system (the “POS”) to record all sales of Products, Buyer will pay to Seller the
Royalty and CS Royalty due, as determined by the POS, for each of Buyer’s fiscal
weeks not later than the Payment Due Date specified on Appendix 7(a). If Buyer’s
Stores cease to use the POS, Buyer will pay to Seller the Royalty and CS Royalty
due, as determined from the Royalty Reports and CS Royalty in accordance with
Section 5, for each Buyer fiscal quarter not later than the Payment Due Date
specified on Appendix 7(a).

SUBSIDIES AND MARKETING/MERCHANDISING SUPPORT.

Vendor Subsidies.
Subject to the provisions of this Section 8(a), Seller will pay to Buyer the
Subsidy Pro Rata Share of each Vendor Subsidy that Seller collects (by actual
payment or as a credit against a Seller obligation) with respect to the Product
categories sold by Seller to Buyer except to the extent that Seller is
prohibited by the terms of a Vendor contract from paying a Subsidy Pro Rata
Share to Buyer and except to the extent that a Vendor refuses to pay to Seller a
Vendor Subsidy with respect to Seller’s sales of Products to Buyer. Vendor
Subsidies received for the following will not be allocated between Seller and
Buyer on a Subsidy Pro Rata Share basis:
“HotBuys/Door Buster” items will be allocated on an actual specific units sold
basis;
training events (such as Home Appliance Roadshow, SHO Celebration, Powerama)
will be allocated to Buyer to the extent it is incurring the related expense;
new store locations will be allocated to Buyer with respect to Buyer’s store
locations for which the Vendor Subsidy is applicable and to Seller with respect
to Seller’s store locations for which the Vendor Subsidy is applicable;
Buyer-specific transition and Vendor-Unique Product merchandise subsidies will
be allocated to Buyer only;
Seller-specific transition merchandise subsidies will be allocated to Seller
only;
Buyer-specific fixture subsidies will be allocated to Buyer only;
Seller-specific fixture subsidies will be allocated to Seller only,
Defective and return subsidies based upon actual units returned will be
allocated to Buyer and Seller on an actual cost-incurred basis; however, all
defective/return credits which are paid on a percentage of cost basis will be
allocated based upon the Subsidy Pro Rata Share; provided further, that for
Products which Buyer stops returning to Seller SHO shall no longer be entitled
to share in the liquidation proceeds for such products; nor in the defective and
returned subsidy for such Products (unless the Vendor has expressly agreed to
provide such subsidies on defective Products which Seller (or Buyer) are
repairing and reselling);
Subsidies collected by Sears de Puerto Rico directly (and not by SRC) will be
allocated to Buyer and Seller based on balance of Product sales in Puerto Rico
(excluding Buyer’s Outlet sales in Puerto Rico);
Vendor-specified subsidies for the promotion of on-line sales on Seller’s and
its Affiliates’ websites and mobile applications (e.g., Sears.com and Kmart.com)
and subsidies for the placement of banner advertisements on such websites and
applications, will be allocated to Seller only; and
Vendor-specified subsidies for the promotion of on-line sales on the SHO Web
Platforms, and subsidies for the placement of banner advertisements on such
websites, will be allocated to Buyer only.
Seller will in Good Faith use commercially reasonable efforts to maximize the
Vendor Subsidies and to obtain Vendors’ permission to share all Vendor Subsidies
with Buyer in accordance with this Section 8(a).
Seller will calculate Subsidy Pro Rata Share on a fiscal monthly basis and pay
the Subsidy Pro Rata Share to Buyer by the 15th day of the next fiscal month.
“Subsidy Pro Rata Share” of a Vendor Subsidy paid by the Vendor with respect to,
or in connection with, a Product category means a fraction the numerator of
which is Buyer’s total fiscal year-to-date sales in the Product category
(excluding Buyer-Unique Products, Buyer-Direct Merchandise, and Outlet Products)
and the denominator of which is the sum of (A) Buyer’s total fiscal year-to-date
sales in the Product category (excluding Buyer-Unique Products, Buyer-Direct
Merchandise, Outlet Products), and (B) SRC’s total fiscal year-to-date sales in
the Product category. Seller’s sales figures for calculation of Subsidy Pro Rata
Share will not include sales by Seller’s Kmart stores. If Seller begins selling
a Buyer-Unique Product (the date that selling begins, the “Selling Date”), all
of Buyer and Seller’s sales of such Product shall thereafter no long be
considered sales of Buyer-Unique Products and any Vendor Subsidy collected by
Seller or Buyer shall be considered Vendor Subsidy and shall be shared under
this Section. Buyer shall provide to Seller Buyer’s sales figures to the extent
necessary for Seller to calculate the applicable Subsidy Pro Rata Shares; Buyer
shall mark such information as “Highly Confidential – Limited Distribution
Internally” and Seller will use reasonable efforts to ensure that such
information is only used for the purposes described herein.
“Vendor Subsidy” means support or assistance payments from Vendors relating to
merchandise sold or the Vendor-customer relationship and include (regardless as
to how they are entitled) advertising and marketing allowances, brand-building
subsidies, display subsidies, electronic efforts subsidies, fixed-percentage
subsidies, fixture subsidies, markdown support, new-outlet subsidies,
product-return assistance, quality-assurance subsidies, reset subsidies, signage
subsidies, transition-support subsidies, volume incentive discounts, and similar
Vendor support and assistance provided on products sold by SRC. Vendor Subsidy
will not include Vendor support or any other amounts paid by Vendors on Products
sold in Seller’s Kmart stores or on Kmart.com.
Upon written request of the other Party, a Party will promptly provide to the
requesting Party, reasonable detail to support the Vendor Subsidies shared and
not shared under this Agreement, including, online only subsidies, and the
information used to calculate the Subsidy Pro-Rata Share paid, and to the extent
permitted under the applicable agreement with the Vendor, copies of the
underlying promotional agreements.

Product Information Support. Seller agrees to provide to Buyer the following
Product promotional and information support:
Marketing and Promotional Materials. Seller will provide to Buyer a reasonable
supply of customer literature and other marketing and promotional items for the
Products, consistent with past practices and conditioned on the provision of
marketing materials to Seller by its Vendors.
Electronic Efforts. Seller will support Buyer’s electronic marketing,
distribution, logistic, accounting and sales efforts by providing to Buyer in
electronic format (or other format reasonably requested by Buyer) such Product
descriptions, text, high-resolution Product images (including supplemental
feature shots), audio, video and other web content that Seller has prepared for
its own use as Buyer reasonably requests from time to time for any website that
is owned or controlled by Buyer (including any product specific site or Micro
site) or any other Internet-based application relating to the Products. Seller
and Buyer will negotiate in Good Faith the appropriate pro rata charges that
Buyer would pay for these services.

Other Support. Periodically during the Term, Buyer and Seller will negotiate to
determine the level of Seller’s support required to successfully implement
Product launches and other promotional initiatives as mutually agreed upon by
the Parties to support the sale of the Products. Such support will be determined
on a case by case basis in view of competitive conditions in the marketplace and
will be documented through a promotional agreement, consistent with past
practices and conditioned on the further support of Seller’s Vendors.

CUSTOMERS AND TRADE AREAS.

General. Nothing in this Section 9 or elsewhere in this Agreement limits or
restricts in any way whatsoever the unrestricted rights of each of Seller and
its Affiliates to market or sell Products, other merchandise, or services by
Digital Methods or the unrestricted rights of Buyer and its Affiliates to market
or sell Products other than Seller-Branded Products, other merchandise, or
services by Digital Methods. The rights of Buyer and its Affiliates to sell
Seller-Branded Products by Digital Methods are subject to Section 12(a)(iii)(B).
In this Section 9 all references to “stores,” “Stores,” and “Showrooms” refer
only to “brick and mortar” physical locations and all references to “new” and
“New” stores, Stores, or Showrooms refer to stores, Stores or Showrooms that
first open for business on or after the October 11, 2012;
“FLS Stores” mean the Seller-owned or operated stores branded with the name
‘Sears’ or other name used by Seller for any or all of its stores but excluding
stores branded with the name “Kmart” and successor names for Seller’s Kmart
stores. “Sears Stores” means the FLS Stores and the Kmart locations set forth on
Appendix 9(a)(ii) (Kmart Locations).

Buyer.
HTS Stores. Buyer and its Affiliates may continue to, and may authorize others
to continue to, own, license, franchise, and otherwise operate at all times
after the Effective Date the Sears Hometown Stores, Sears Home Appliance
Showrooms, and Sears Hardware Stores owned, licensed, franchised, or otherwise
operated on or before the Effective Date. Buyer and its Affiliates may open,
own, license, franchise, and otherwise operate, and may authorize others (except
Seller Competitors), to own, license, franchise, and otherwise operate, at all
times after the Effective Date new Sears Hometown Stores, new Sears Home
Appliance Showrooms, and new Sears Hardware Stores (“New HTS Stores”) without
restriction, except that none of Buyer and its Affiliates will, directly or
indirectly, open, own, license, franchise, or otherwise operate, or authorize
others to operate, a New HTS Store or any other new store in any Metropolitan
Statistical Area (as defined by the United States Office of Management and
Budget) unless one of the following applies to the New HTS Store or the other
new store:
Intentionally Omitted.
The New HTS Store or other new store (other than a No-EBITDA Store) is at least
eight miles (using the most logical driving route) from all existing FLS Stores
and the New HTS Store or other new store is at least two miles (using the most
logical driving route) from the Kmart locations set forth on Appendix 9(a)(ii)
(Kmart Locations);
The New HTS Store or other new store (other than a No-EBITDA Stores) is between
five miles and eight miles (using the most logical driving route) from all
existing Sears Stores (each an “EBITDA Store”) and Buyer has requested (in
advance of committing to such location), and received Seller’s prior written
approval (which approval will not be unreasonably withheld or delayed). For each
EBITDA Store, Buyer will pay Seller annually 30% of the new EBITDA Store’s
annual EBITDA, if any, for the first five of Buyer’s fiscal years that the new
EBITDA Store is open for business, or
The New HTS Store or other new store distributes products primarily on a
rent-to-own basis.
Sears Outlet Stores. Buyer and its Affiliates may continue to own and operate
all Sears Outlet Stores owned and operated on the Effective Date without
restriction. Buyer may open, own, and operate after the Effective Date new Sears
Outlet Stores without restriction, except that on and after the Effective Date
Buyer and its Affiliates will not sell and Buyer and its Affiliates will not
authorize third parties (e.g., dealers, franchisees) to sell “New Products” at
any Sears Outlet Store that is/was: (a) acquired by Buyer or its Affiliates, or
their authorized third party sellers (e.g., dealers, franchisees) after October
31, 2013 or subject to a lease executed after October 31, 2013 (other than the
renewal or extension of a lease if the lease was executed on or before October
31, 2013 and other than a lease or sublease by Buyer to a Buyer dealer or
franchisee); and (b) within two miles (using the most logical driving route) of
an operating Sears Store. “New Products” means home appliance products, patio
products and Craftsman lawn and garden products that are, in each case, new and
in box and are a current model (not obsolete); however a model designated in
writing as discontinued by the manufacturer (or in the case of Kenmore, by SHMC
or its Affiliates), shall not be a New Product.
New SHO Location Notice. Buyer will, within five (5) Business Days of the
beginning of each month, notify Seller in writing of any new locations Buyer
intends to open during the month. In addition, Buyer will notify Seller in
writing (at least 5 days prior to signing a lease for such location) of any: (i)
New HTS Store locations that are within 9 miles (using the most logical driving
distance) of a Sears Store, and (ii) new Sears Outlet Store locations that are
that are within 3 miles of a Sears Store (using the most logical driving
distance). Seller has no objections to the operation of the following four Buyer
Stores (collectively the “No-EBITDA Stores”): Austin, TX, Plano, TX, Los Angeles
(Hawthorn)), CA, and Murray, UT stores (and Buyer will not be obligated to pay
any of its EBITDA on these locations under this Section 9(b)(iii)). Seller also
has no objections to the following 5 Stores: Westlake, OH, Overland Park, KS,
Southfield, MI, Grand Prairie, TX and Louisville, KY locations, and for each of
the five Stores mentioned in this sentence, Buyer shall pay Seller annually 30%
of the store’s annual EBITDA, if any, for the first five of Buyer’s fiscal years
that the Store is open for business.
Relocation of Existing Store. Buyer may relocate HTS and Sears Outlet Stores,
but Buyer will not relocate (a) an HTS Store that is within eight miles of a
Sears Store to a new physical location that is closer to a Sears Store than the
original physical location, (b) an HTS Store that is eight miles or more from a
Sears Store to a new physical location that is within eight miles of a Sears
Store, (c) an Outlet Store that is selling New Products and that is within two
miles of a Sears Store to a new physical location that is closer to a Sears
Store than the original physical location, or (d) an Outlet Store that is
selling New Products and that is two miles or more from a Sears Store to a new
physical location that is closer to a Sears Store than the original physical
location. For purposes of this Section 9, distance between Stores is measured by
using the most logical driving route.

Seller.
Existing Stores and New Stores. Seller and its Affiliates may continue to, and
may authorize others to continue to, own and operate after the Effective Date
all stores owned and operated by them on the Effective Date. Subject to the next
sentence, after the Effective Date Seller and its Affiliates may open new
stores, and authorize Authorized Stores, using store names used by Seller and
its Affiliates on the Effective Date without restriction. After the Effective
Date none of Seller and its Affiliates will, directly or indirectly, do any of
the following:
(A) in any MicroSA open, own, or operate any new store, or authorize in any
MicroSA any new Authorized Store, that is (1) branded with any Mark that
includes “Kenmore” or “Craftsman” or (2) a Sears Store;
(B) open, own, or operate any new store, or sell Prohibited Products to any new
Authorized Store, that is substantially similar to one or more of the Sears
Hometown Stores, Sears Home Appliance Showrooms, or Sears Outlet Stores formats
existing on the Effective Date; or
(C) open, own, or operate any new store, or authorize any new Authorized Store,
that markets or sells, or authorizes (via a license agreement, operating
agreement, or otherwise) any natural person, business entity, or non-entity
business enterprise to market or sell, any item of Exclusive Merchandise at a
store physically located in any Zip Code area with respect to which, and to the
extent, Buyer or any Affiliate of Seller has agreed with the owner of an HTS
Store to refrain from selling Exclusive Merchandise in the Zip Code area.
Defined Terms. “Authorized Store” means a store (A) that is authorized by Seller
or its Affiliates pursuant to a license agreement, an operating agreement, or
otherwise to market or sell one or more Prohibited Products, or (B) to which
Seller or its Affiliates sell products. “Exclusive Merchandise” means the
following merchandise identified by the “Kenmore” name: clothes washers; clothes
dryers; dishwashers; ranges; and full-size refrigerators. “MicroSA” means a
Micropolitan Statistical Area (as defined by the United States Office of
Management and Budget). “Prohibited Products” means Exclusive Merchandise,
freezers, built-in cooking, lawn mowers and tractors, and the Products in the
following KCD-Branded Product Categories: Hand tools & Mechanics Tools; Power
Tools; and Garage & Storage.

Growth. Buyer and Seller will negotiate in Good Faith with respect to each
request by Buyer to sell Seller-Branded Products to Buyer’s Affiliates,
Franchisees, or licensees at “brick and mortar” physical locations outside the
Territory.

New HTS Stores and Renewals-Exclusivity. After the Effective Date Buyer will not
enter into an Authorizing Agreement for a New HTS Store that includes, or amend
an Authorizing Agreement to add, product-exclusivity rights. If after the
Effective Date Buyer in its discretion elects to renew, or permits the
assignment of, an Authorizing Agreement for a Sears Hometown Store that includes
product-exclusivity rights, Buyer will use commercially reasonable efforts to
seek to renew, or permit the assignment of, the Authorizing Agreement on terms
and conditions that eliminate the product-exclusivity rights effective upon the
renewal or the assignment. “Authorizing Agreement” means an agreement
authorizing an unrelated third-party owner or Franchisee to operate an HTS Store
and includes Buyer’s franchise agreements and dealer agreements.

PRODUCT WARRANTIES AND RETURNS.

Product Warranties.
No-Vendor-Warranty Products. With each KCD-Branded Product that Seller purchases
from a Vendor without the Vendor’s customer warranty and resells to Buyer in
accordance with the terms and conditions of this Agreement (a
“No-Vendor-Warranty Product”) Seller will include Seller’s customer warranty
(the “Seller Warranty”). If Seller also sells the No-Vendor-Warranty Product
through Seller’s Retail Businesses, the duration and coverage of the Seller
Warranty will be no less favorable to Buyer’s customers than the duration and
coverage of the most-favorable-to-customer warranty provided by Seller for the
No-Vendor-Warranty Product when sold by Seller’s Retail Businesses. If Seller
does not sell the No-Vendor-Warranty Product through Seller’s Retail Businesses,
the duration and coverage of the Seller Warranty will be no less favorable to
Buyer’s customers than the duration and coverage of the
most-favorable-to-customer warranty provided by Seller for a product that is
comparable to the No-Vendor-Warranty Product when sold by Seller’s Retail
Businesses. All Products that Seller purchases from a Vendor without the
Vendor’s Warranty, other than No-Vendor-Warranty Products, and resells to Buyer
in accordance with the terms and conditions of this Agreement are referred to as
“Excluded No-Warranty Products.” Promptly after the Effective Date, Buyer shall
reverse (and pay Seller for), all credits Buyer took against the Seller Warranty
charges (for “KCD Charges”), since the start of Seller’s 2016 fiscal year.
Vendor-Warranty Products. With each Product that Seller purchases from a Vendor
with the Vendor’s customer warranty and resells to Buyer in accordance with the
terms and conditions of this Agreement (a “Vendor-Warranty Product”) Seller will
pass-through the Vendor’s customer warranty(the “Vendor Warranty”). Seller will
perform its obligations in this Section 10(a)(ii) without any additional
compensation payable by Buyer to Seller. The Seller Warranty and the Vendor
Warranty are together referred to as the “Warranty.”
Seller’s Compensation for Seller Warranty. As Seller’s sole compensation for the
Seller Warranty for a No-Vendor-Warranty Product (including a “stock product”)
that is an HTS Product, the HTS Invoice Price described on Appendix 3(b)
includes a charge for the Seller Warranty, and as Seller’s sole compensation for
the Seller Warranty for a No-Vendor-Warranty Product that is an Outlet Product,
Seller’s charge for the Seller Warranty is set forth on Appendix 4(b)
(collectively, “Seller’s Compensation”). Seller’s Warranty does not cover Outlet
Product while in Buyer’s possession prior to sale by Buyer to a consumer and
charges for repair of such products (“Outlet Store Stock”) are set forth in
Appendix 1.01-B (Product Services) to the Services Agreement (the “Product
Services Appendix”).

Product Returns.
Repairable Products Covered by a Warranty. For each Product that a customer
returns to Buyer for the reason that the Product is defective and the returned
Product is covered by a Warranty, Buyer will accept the return of the Product
and deliver it to Seller in accordance with and subject to the Product Services
Appendix. Seller will determine whether the Product is repairable and, subject
to the Product Services Appendix, Seller at its sole expense will repair, and
return to the customer, each repairable returned Product in accordance with
Section 11. Notwithstanding the foregoing, for Craftsman ratchets that are
covered by the Craftsman Hand Tool Lifetime warranty (“LW Ratchets”), Buyer will
be responsible for repairing such LW Ratchets (at its cost) using ratchet repair
kits provided by Seller. Seller will reimburse Buyer for the cost of the ratchet
repair kits purchased from Seller and used by Buyer or its dealers or
franchisees in the repair of the LW Ratchets.
Non-Repairable Products Covered by a Warranty. For each Product that (A) a
customer returns to Buyer for the reason that the Product is defective, (B) the
returned Product is covered by a Warranty, and (C) Buyer, in Good Faith,
determines is not repairable, Buyer, at its sole expense and using commercially
reasonable arrangements determined by Seller, will replace the Product (each a
“Non-Repairable Product”) for the customer and dispose of the Non-Repairable
Product at Buyer’s sold cost and expense in accordance with all applicable laws.

Product Returns.
For each Non-Repairable Product that is an HTS Product that Seller replaces in
Good Faith pursuant to and in accordance with Seller’s “Craftsman Hand Tool
Lifetime warranty exchange” (or any successor lifetime program Seller offers on
Craftsman products, each a “CLW Replacement Product”) Buyer will be entitled to
a credit equal to the HTS Invoice Price paid by Buyer to Seller for the CLW
Replacement Product Buyer provided to its customer. Except for as noted above,
the CLW Replacement Product credit does not apply to any Products that is not a
CLW Replacement Product; regardless of whether such Product is warranted by
Seller or not. In addition to all other amounts due under the Agreement, for
each Non-Repairable Product that is an HTS Product subject to Seller’s
“Craftsman lifetime warranty exchange” (or any successor lifetime program Seller
offers on Craftsman products) Buyer will separately pay Seller, via a separate
payment at the time of its purchase, an additional three percent (3%) on top of
the invoice price charged to Buyer for such products (the “Lifetime Warranty
Charge”). For example, if a particular socket set (which was subject to the
Seller’s “Craftsman lifetime warranty exchange,”) was bought by Buyer at an
invoice price of $10, then Buyer will pay Seller an additional $0.30 for such
product. Seller will, once per month, rebate to Buyer the Lifetime Warranty
Charge paid by Buyer to Seller on the CLW Replacement Product provided by Buyer
to its customers during the previous month. Buyer shall dispose of all CLW
Replacement Product in accordance the Seller’s defective tool barrel program.
Non-Defective Products. Seller will have no obligation to Buyer or any of its
customers with respect to Products the customers return to Buyer that are not
defective, which Products Buyer may dispose at Buyer’s discretion (subject to
applicable laws) and solely for its account, including selling the Products at
Buyer’s Stores and, subject to Section 12(a)(iii)(B)(6), selling the Products to
liquidators.
Returned Products Not Covered by a Warranty. Subject to Section 10(d), Seller
will have no obligation to Buyer or any of its customers with respect to
Products the customers return to Buyer that are not covered by a Warranty except
to the extent that Buyer requests that Seller repair the Product, in which event
Seller will repair the Product in accordance with the Services Agreement. With
respect to Products described in the preceding sentence that are not repairable,
Buyer may dispose of the Products at Buyer’s discretion (subject to applicable
laws) and solely for its account, including selling the Products at Buyer’s
Stores and, subject to Section 12(a)(iii)(B)(6), selling the Products to
liquidators. Seller may dispose of any non-repairable Products returned to it by
Buyer at Seller’s discretion and solely for Seller’s account.
Warranty Claims for KCD-Branded Merchandise. If Buyer receives a warranty claim
for merchandise that is branded with a KCD Mark but was not purchased from
Buyer, Buyer will handle the merchandise in accordance with this Section 10(b)
as if the merchandise were a KCD-Branded Product.

Product Recalls and Similar Product Issues. If Seller learns that a Product has
been recalled by the U.S. Consumer Product Safety Commission, Seller or a Vendor
voluntarily conducts a Product recall, or Seller or a Vendor takes other action
with respect to Products that may be defective, Seller will (i) notify Buyer,
(ii) provide Buyer with available Seller transaction detail with respect to
Buyer’s purchases of the recalled Product, and (iii) provide Buyer, at Seller’s
sole expense, sufficient replacement Product, correction kits, or other items to
enable Buyer to meet the requirements of the recall or other action. All other
costs incurred by Buyer in connection with the recall or other action, including
all labor, parts, travel, customer notification, reporting, and legal costs,
will be the sole responsibility of Buyer. Seller will have no obligation to
Buyer or any other person for claims, costs, obligations, damages, or expenses
arising in connection with the recall or other action, including any
extraordinary expenses, lost profits, or opportunity costs incurred by Buyer or
any customer of Buyer with respect to the recall or other action. Seller and
Buyer each will cooperate with the other to assert against, and collect from,
the Vendor of the affected Product all claims, costs, obligations, damages, and
expenses incurred by each of Seller and Buyer arising in connection with the
recall or other action.

Disclaimer. Except as otherwise provided in this Agreement each Party disclaims
all other express or implied representations, warranties, and covenants
(including warranties of non-infringement and title). Seller and Buyer each
acknowledges that reliance on any representation, warranty, or covenant not
contained in this Agreement is not what Seller and Buyer intend and would not be
reasonable.

PRODUCT SERVICING.
Services for the Product sold under this Agreement are set forth in the Product
Services Appendix of the Services Agreement. The Parties agree that this
Agreement and such Product Services Appendix are integrally related and that
neither party would have entered into this Agreement or such Product Services
Appendix individually.



INTELLECTUAL PROPERTY.

Seller
Work Product. All marketing materials, advertising materials, promotional
materials, point of sale displays, packaging, customer information and material,
warranty card information, software, data, service training materials, parts
lists, owner’s manuals, service manuals, web content, performance claims and
evaluations, testing protocols and data used to evaluate performance claims,
database formats, methods used to assemble and maintain electronic
Seller-Branded Product catalogs, and programming related to Seller or its
Affiliates’ web sites and user applications (e.g., mobile applications) and all
files, data, notes, copies, abstracts, copyrights, summaries, and other
materials relating to Seller-Branded Products and all copyrights therein, that
are prepared, developed or created by or on behalf of Seller or its Affiliates
or Buyer or its Affiliates or any of their respective Personnel (together,
“Seller Work Product”), will be owned worldwide by Seller or its Affiliates. All
Seller Work Product will be deemed “work made for hire” as that term may be
defined from time to time in Section 101 of the Copyright Act, 17 U.S.C.
Section 101 (or any successor). Seller or its Affiliates will be deemed the
author of the Seller Work Product, and Seller or its Affiliates will be the
owner of all right, title and interest, including all copyrights, in and to the
Seller Work Product. If for any reason the Seller Work Product is found not to
have been created as work made for hire, Buyer hereby assigns to Seller or its
Affiliates without limitation and without additional compensation to Buyer, all
right, title and interest, including the copyrights and any other intellectual
property rights embodied in the Seller Work Product. Buyer will (and will cause
its Affiliates to) execute and deliver to Seller all further documents deemed by
Seller to be useful in documenting, effectuating or recording the foregoing
assignment. Buyer will not, and will not permit its Affiliates or any third
party to, disclose or provide any of the Seller Work Product to any person or
entity other than Seller or its Affiliates.
Ownership of Innovations. Buyer acknowledges (on behalf of itself and its
Affiliates) that Seller or its Affiliates will exclusively own all right, title
and interest in and to all cosmetic designs, ornamental appearance and trade
dress embodied in Seller-Branded Products (including design patents and pending
applications) regardless of whether the cosmetic design, ornamental appearance
or trade dress originated solely with Seller or its Affiliates, solely with
Buyer or its Affiliates or jointly with Seller, Buyer, their respective
Affiliates and others. All such cosmetic design, ornamental appearance and trade
dress rights and design patents and pending applications will be deemed the
intellectual property of Seller or its Affiliates.
Licenses to Use Seller Marks.
Subject to the next sentence and to Section (B), Seller hereby grants to Buyer
during the Term and during any sell-off period contemplated under Section 2(g)
the following: (1) a nonexclusive, nontransferable, and revocable right and
license to use, in connection with the marketing and selling of the
Seller-Branded Products but in no event to alter, the KCD Marks (the Royalties
for which are provided in Section 5(a)); and (2) a nonexclusive,
nontransferable, royalty-free, and revocable right and license to use in
connection with the marketing and selling of the Seller-Branded Products, but in
no event to alter, all Seller Marks other than the KCD Marks, in each case
described in clauses (1) and (2) with respect to the Marks that are affixed to
Seller-Branded Products. Buyer may grant sublicenses to Franchisees and the
owners of the Sears Hometown Stores to use, in connection with the marketing and
selling by them of the Seller-Branded Products, but in no event to alter, the
Seller Marks.
Subject to the other sentences of this Section (B), the licenses granted in
Section 12(a)(iii)(A) are limited to the following:
Buyer may market all Seller-Branded Products by all current and future means,
methods, and channels (including by Seller Digital Methods) in the Territory.
The term “Seller Digital Methods includes, upon its implementation in accordance
with the eCommerce Appendix, the “New SearsOutlet.com” (as that term is defined
therein); subject to the restrictions on the sales of “New Products” as set
forth therein. Further, Seller agrees that if Seller and Buyer, each in their
sole discretion, agree to extend past the Initial Term the purchase by Buyer of
DRM or MOS Products; then Seller will cause its Affiliates to agree to extend
for that same period SHO’s rights to use the New Sears Outlet.com to sell such
DRM or MOS product subject to the terms of the eCommerce Appendix and such other
terms as may be agreed to by the parties to such Appendix;
Buyer may market all Seller-Branded Products on the “SHO Web Platforms” as
permitted under and subject to the terms and conditions set forth in in the
eCommerce Appendix (including the restrictions on the sale of “New Products” to
the Services Agreement (as those terms are defined therein);
Buyer may market all Seller-Branded Products by all current and future means,
methods, and channels (including by Seller Digital Methods) outside of the
Territory if such marketing would not violate any Existing Contractual
Obligation;
Buyer may sell all Seller-Branded Products at “brick and mortar” physical
locations in the Territory subject to Section 9(b);
Buyer may sell all Seller-Branded Products in the Territory and outside the
Territory in each case by Seller Digital Methods including delivering
Seller-Branded Products outside the Territory to end-user consumers who used one
or more Seller Digital Methods to purchase the Seller-Branded Products; and
Buyer may sell Outlet Products to liquidators but only after using commercially
reasonable efforts to obtain the agreement of the liquidators to remove or
obliterate (where removal is not possible) all Seller Marks from the
Seller-Branded Products and all related labels, tags, and packaging.
“Existing Contractual Obligation” means a contractual obligation that (y) has
been entered into in Good Faith by, and is binding on, Seller or one or more of
its Affiliates, and (z) if it first becomes binding on Seller or one or more of
its Affiliates on or after the October 11, 2012, all terms and conditions in the
contractual obligation that limit Seller’s right to grant a license to, or
otherwise authorize, Buyer to market or sell one or more Seller-Branded Products
also to the same extent limit the right of Seller and its Affiliates to grant a
license to, or otherwise authorize, each of Seller’s Retail Businesses to market
and sell the same Seller-Branded Products. “Seller Digital Methods” means
Digital Methods owned or operated by Seller or its Affiliates and includes the
Outlet Stores website operated by Seller’s Affiliates immediately prior to the
Effective Date and its successors owned or operated by Seller’s Affiliates.
Subject to the next sentence, Seller may terminate Buyer’s rights in Section
12(a)(iii)(B)(5) to sell by Seller Digital Methods upon 24-months’ prior written
notice. Upon termination in accordance with the preceding sentence of Buyer’s
rights to sell by Seller Digital Methods, Seller will grant Buyer a license to
allow Buyer to (1) market all Seller-Branded Products by all then-current and
future means, methods, and channels outside of the Territory if such marketing
would not violate any Existing Contractual Obligation in effect immediately
prior to the date of such license, and (2) sell all Products by all Digital
Methods in the Territory and all Product outside of the Territory if the sale
would not violate any Existing Contractual Obligation in effect immediately
prior to the date of such license. The license described in the preceding
sentence will include terms that are usual and customary for licenses of this
type for comparable circumstances and a duration that is the same as the
remaining duration of the last of the License Agreements to terminate in
accordance with its terms.
Buyer will use Seller Marks in full compliance with the terms and conditions of
this Agreement and with all commercially reasonable standards, specifications,
and operating procedures prescribed by Seller from time to time, including all
logo and trademark-usage guidelines.
Subject to the following sentences of this subsection, Buyer will submit to
Seller for its review and approval, prior to publication, all Non-Guideline
Advertising created by Buyer for Seller-Branded Products that incorporate one or
more Seller Marks, including newspaper, magazine and website advertising,
television and radio tapes, store signage, display billboards and any and all
other materials on which a Seller Mark appears. Buyer will submit all
Non-Guideline Advertising to Seller’s designated marketing associate by email or
overnight courier so that the designated marketing associate receives the
materials at least seven business days before Buyer intends to use them. If
Seller does not notify Buyer of Seller’s disapproval of these materials within
five business days after Seller’s designated marketing associate actually
received them, the materials will be deemed approved. Seller’s approval of
Non-Guideline Advertising is limited to the use of Seller Marks in connection
with the advertising and will not be deemed to constitute approval of the
appropriateness or compliance with Applicable Laws. “Non-Guideline Advertising”
means all advertising that deviates in any material respect from Seller’s logo
and trademark-usage guidelines in effect from time to time and delivered to
Buyer, but no change that is applicable to Buyer will take effect upon less than
60-days’ advance written notice to Buyer.
Buyer may from time to time make a written request to Seller (each a “New Name
Request”, for authorization to sell Products under this Agreement and/or
Services provided under the Services Agreement in formats owned, licensed,
authorized or operated by Buyer or its Affiliates which do not use one of the
“Sears” names licensed by SHO and its Affiliates under the License Agreement
(each a “Non-Sears Business,” e.g., “Hometown Stores, instead of ‘Sears Hometown
Stores”). In each New Name Request, Buyer will identify the specific Product(s)
and/or Service(s) that Buyer and its Affiliates desire to continue to purchase
from Seller in accordance with this Agreement and the specific formats and
locations of the stores for which SHO desires to use the non “Sears” name, and
the Services they desire to continue having sold at the Non-Sears Business.
Seller shall not unreasonably withhold or delay its approval/rejection of any
such request; however Seller may condition its approval upon Buyer and its
Affiliates accepting changes, negotiated in Good Faith, to this Agreement and
the other Ancillary Agreements (including the financial terms thereof). Absent
written approval by Seller, signed by a Vice President or above of Seller, Buyer
and its Affiliates are not authorized (1) to sell at a Non-Sears Business: (i)
Products purchased under this Agreement, or (ii) Services provided for resale
under the Services Agreement (e.g., protection agreements, and (2) to use
Services provided for Buyer and its Affiliates benefit under the Services
Agreement in connection with a Non-Sears Business. For clarity, the parties note
that Seller may approve certain Products/Services while rejecting others. All
Services are subject to the terms and conditions of the Services Agreement
(including Section 1.11 (SHO New Name)).
Ownership; Display and Notices; Goodwill. Buyer acknowledges that (A) Seller or
its Affiliates own all the proprietary rights to Seller Marks and (B) Buyer
gains no ownership rights to Seller Marks licensed under this Agreement and
gains only the limited right to use Seller Marks subject to the terms of this
Agreement. Seller and its Affiliates reserve the unrestricted right to use, and
to grant others the right to use, Seller Marks. Buyer will display the trademark
and service mark notices for Seller Marks that Seller requests. Buyer’s use of
Seller Marks and any goodwill generated from their use inures only to the
benefit of Seller or its Affiliates. Buyer will not directly or indirectly
contest or challenge the validity of Seller Marks or the rights of Seller and
its Affiliates in Seller Marks. Buyer will not register or attempt to register
any Mark that is confusingly similar to the Seller Marks or which dilutes any of
the Seller Marks, including any domain name or URL containing or otherwise
identifying any Seller Mark. Any content displayed on any website containing any
Seller Mark must be pre-approved by Seller.
Other Obligations. Buyer will not use, advertise, promote or register any
trademark, service mark, design mark or logo that is similar to any Seller Mark.
Buyer will not engage in any act which would disparage or dilute the
distinctiveness of any Seller Mark, and Buyer will use its best efforts to
support the premium nature of the brands represented by Seller Marks. Buyer
acknowledges that Buyer will not have any right, title or interest in or to any
intellectual-property right in any Seller-Branded Product. Buyer will not have
any right to alter any Seller-Branded Product or Seller-Branded Product
packaging or repair, duplicate, translate, decompile, reverse engineer or adapt
any Seller-Branded Product without Seller’s prior written consent. Buyer will
not use any trademark, trade name, brand name or identifying mark of its own or
any third party, alone or in combination with Seller Marks in connection with
the sale of the Seller-Branded Products, if such use would create a combination
mark.
Notice of Infringement or Claim. Buyer will promptly notify Seller if Buyer
learns of any challenge to its use, or any apparent infringement, of any Seller
Mark or any claim by any person to rights in any Seller Mark that are
inconsistent with Seller’s rights to Seller Marks as described in this
Section 12(a). Seller and its Affiliates retain the right to control exclusively
all settlements, litigation, and Patent and Trademark Office proceedings and
other proceedings arising out of each such infringement or claim. Buyer will
execute all documents and provide, at Seller’s expense, all assistance that
Seller reasonably requests to protect Seller’s interests in Seller Marks and to
protect Seller’s interests in all litigation and proceedings concerning Seller
Marks.
Retention of Rights. Nothing in this Agreement limits in any way the rights of
Seller and its Affiliates in and to Seller Marks, including without limitation
(A) all rights of ownership in and to Seller Marks, including the right to
license or transfer the same, and, (B) the unimpaired right to use and to
license others to use Seller Marks in connection with manufacturing, marketing,
distribution, sale, service, maintenance, repair, or provision of any products
or services whether within or without the Territory.

Buyer
License to Use Buyer Marks.
Buyer hereby grants to Seller, during the Term and during any sell-off period
contemplated under Section 2(g), a nonexclusive, nontransferable, revocable,
royalty-free right to use, but in no event to alter, Buyer Marks that are
necessary for Seller to use to perform its obligations in accordance with the
terms and conditions of this Agreement.
Seller will use Buyer Marks in full compliance with the terms and conditions of
this Agreement and with all standards, specifications, and operating procedures
prescribed by Buyer from time to time, including any logo and trademark usage
guidelines.
Ownership; Display and Notices; Goodwill. Seller acknowledges that (A) Buyer or
its Affiliates own all the proprietary rights to Buyer Marks and (B) Seller
gains no ownership rights to Buyer Marks licensed under this Agreement and gains
only the limited right to use Buyer Marks subject to the terms of this
Agreement. Buyer and its Affiliates reserve the unrestricted right to use, and
to grant others the right to use, Buyer Marks. Seller will display the trademark
and service mark notices for Buyer Marks that Buyer requests. Seller’s use of
Buyer Marks and any goodwill generated from their use inures only to the benefit
of Buyer or its Affiliates. Seller will not directly or indirectly contest or
challenge the validity of Buyer Marks or the rights of Buyer and its Affiliates
in Buyer Marks. Seller will not register or attempt to register any Mark that is
confusingly similar to the Buyer Marks or which dilutes any of the Buyer Marks,
including any domain name or URL containing or otherwise identifying any Buyer
Mark. Any content displayed on any website containing any Buyer Mark must be
pre-approved by Buyer.
Other Obligations. Seller will not use, advertise, promote or register any
trademark, service mark, design mark or logo that is similar to any Buyer Mark.
Seller will not engage any act which would disparage or dilute the
distinctiveness of any Buyer Mark, and Seller will use its best efforts to
support the premium nature of the brands represented by Buyer Marks.
Notice of Infringement or Claim. Seller will promptly notify Buyer if Seller
learns of any challenge to its use, or any apparent infringement, of any Buyer
Mark or any claim by any person to rights in any Buyer Mark that are
inconsistent with Buyer’s rights to Buyer Marks as described in this
Section 12(b). Buyer and its Affiliates retain the right to control exclusively
all settlements, litigation, and Patent and Trademark Office proceedings and
other proceedings arising out of each such infringement or claim. Seller will
execute all documents and provide, at Buyer’s expense, all assistance that Buyer
reasonably requests to protect Buyer’s interests in Buyer Marks and to protect
Buyer’s interests in all litigation and proceedings concerning Buyer Marks.
Retention of Rights. Nothing in this Agreement limits in any way the rights of
Buyer and its Affiliates in and to Buyer Marks, including without limitation (A)
all rights of ownership in and to Buyer Marks, including the right to license or
transfer the same, and, (B) the unimpaired right to use and to license others to
use Buyer Marks in connection with manufacturing, marketing, distribution, sale,
service, maintenance, repair, or provision of any products or services whether
within or without the Territory.

CONFIDENTIALITY.

Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that (i)
one Party (the “Disclosing Party”) discloses to the other Party (the “Receiving
Party”), (ii) relates to or is disclosed in connection with this Agreement or a
Party’s business, and (iii) if not designated as “confidential” (in which event
the information is deemed to be Confidential Information), is or reasonably
should be understood by the Receiving Party to be confidential or proprietary to
the Disclosing Party. The Disclosing Party’s sales, pricing, costs, inventory,
operations, employees, current and potential customers, financial performance
and forecasts, and business plans, strategies, forecasts and analyses, as well
as information as to which the Securities and Exchange Commission has granted
confidential treatment pursuant to its Rule 406 of Regulation C (the “CTR
Information”), are Confidential Information.

Treatment of Confidential Information. The Receiving Party will use Confidential
Information only in accordance with this Agreement and, except as expressly
permitted by this Agreement and subject to the next sentence, will not disclose
any Confidential Information for three years from the date of receipt of the
Confidential Information. Neither Party will disclose the CTR Information during
the period ending December 31, 2022.
Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel
(“Representatives”) with a need to know the Confidential Information for
purposes of performing the Receiving Party’s responsibilities or exercising the
Receiving Party’s rights under this Agreement, (B) advise those Representatives
of the obligation not to disclose the Confidential Information, (C) copy the
Confidential Information only as necessary for those Representatives who need it
for performing the Receiving Party’s responsibilities under this Agreement, and
ensure that confidentiality is maintained in the copying process; and (D)
protect the Confidential Information, and require those Representatives to
protect it, using the same degree of care as the Receiving Party uses with its
own Confidential Information, but no less than reasonable care.
Permitted Disclosure. Either Party may disclose the Confidential Information to
any of its Affiliates but only if the Affiliate’s use of such Confidential
Information will be subject to the terms and conditions of this Agreement and
the Disclosing Party will remain responsible for disclosures by its Affiliates
and their Personnel in violation of this Agreement. Buyer may disclose (A) the
existence and contents of this Agreement in connection with Buyer’s filings with
the Securities and Exchange Commission and with federal and state franchise
regulatory authorities (including filing this Agreement as an exhibit to Buyer’s
filings), and (B) Seller’s Confidential Information related to Products to
Franchisees and their Personnel in connection with the sale of Products but the
use of the Confidential Information in accordance with this clause (B) will be
subject to the terms and conditions of this Agreement and Buyer will remain
responsible for disclosures made by Franchisees and their Personnel in violation
of this Agreement.
Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information by any of its and its Affiliates or current or former Personnel.
Destruction. Within ten days after receiving the Disclosing Party’s written
request, the Receiving Party will destroy or return (as instructed by the
Disclosing Party) any materials containing Confidential Information, and certify
to the Disclosing Party that it has satisfied its obligations under this
Section 13(b).

Exceptions to Confidential Treatment.
Exceptions. The obligations under this Section 13 do not apply to any
Confidential Information that the Receiving Party can demonstrate (A) was
previously known to the Receiving Party without any obligation to hold it in
confidence, (B) is disclosed to third parties by the Disclosing Party without an
obligation of confidentiality to the Disclosing Party, (C) is or becomes
available to any member of the public other than by unauthorized disclosure, (D)
was or is independently developed by the Receiving Party without use of the
Confidential Information, (E) legal counsel’s advice is that the Confidential
Information is required to be disclosed by Applicable Law or the rules and
regulations of any applicable regulatory authority, or (F) legal counsel’s
advice is that the Confidential Information is required to be disclosed in
response to a valid subpoena or order of a court or other governmental body of
competent jurisdiction or other valid legal process.
Notification. In the case of any disclosure under Section 13(c)(i)(E) or Section
13(c)(i)(F) the Receiving Party must notify the Disclosing Party prior to
disclosure and use reasonable efforts to cooperate with the Disclosing Party so
that the Disclosing Party may take legally available steps to resist or narrow
the requested disclosure and obtain an appropriate protective order or other
assurance that confidential treatment will be accorded the Confidential
Information.

INDEMNIFICATION.

Seller Indemnities. To the fullest extent permitted by Applicable Law and
subject to Section 14(d) and Section 16, Seller will defend, indemnify, and hold
harmless Buyer, its Affiliates, and their respective present, former, and future
directors, officers, other employees, agents, each of their successors, and
assigns, and the heirs, executors, administrators of each of the foregoing that
are natural persons (together, the “Buyer Indemnified Persons”), against all
damages, losses, costs, expenses (including attorneys’ fees, costs and
expenses), and other liabilities arising out of or in connection with all Seller
Claims. “Seller Claims” means all claims, demands, suits, and causes of action
by third parties (other than Buyer and its Affiliates) arising out of or in
connection with this Agreement (including claims of negligence by Personnel of
Seller or its Affiliates) that result, or are claimed to result, in whole or in
part, from (i) the violation by Seller, its Affiliates, or any of their
Personnel of any intellectual property right of another, (ii) the failure by
Seller or its Affiliates to perform their obligations in this Agreement in
accordance with their terms, or (iii) any other act or omission of Seller or its
Affiliates.

Buyer Indemnities. To the fullest extent permitted by Applicable Law and subject
to Section 14(d) and Section 16, Buyer will defend, indemnify and hold harmless
Seller, its Affiliates, and their respective present, former, and future
directors, officers, other employees, agents, each of their successors, and
assigns, and the heirs, executors, administrators of each of the foregoing that
are natural persons (together, the “Seller Indemnified Persons”), against all
damages, losses, costs, expenses (including attorneys’ fees, costs and expenses)
and other liabilities arising out of or in connection with all Buyer Claims.
“Buyer Claims” means all claims, demands, suits, and causes of action by third
parties (other than Seller and its Affiliates) arising out of or in connection
with this Agreement (including claims of negligence by the Personnel of Buyer or
its Affiliates) that result, or are claimed to result, from (i) the use of any
Seller Mark by Buyer, its Affiliates, or its Franchisees that is not accordance
with the terms of this Agreement or the violation by Buyer, its Affiliates, or
any of their Personnel of any intellectual property right of another, (ii)
Buyer’s display, sale, assembly, installation, service, or repair, or
installation of any Product (excluding claims, demands, suits, and causes of
action arising out of or in connection with services to be performed by Seller
for Buyer in accordance with the terms and conditions of the Services Agreement
and all other services that are performed for Buyer by Seller or its
Affiliates), (iii) the failure by Buyer or its Affiliates to perform their
obligations in this Agreement in accordance with their terms, (iv) Seller’s
purchase, sale, distribution and other acts or omissions in connection with any
Buyer-Unique Product (but excluding the gross negligence or intentional
misconduct of Seller and its Affiliates, or (iv) any other act or omission of
Buyer or its Affiliates. “Claims” means the Seller Claims and the Buyer Claims
together.

Defense. The Party that is obligated to provide defense and indemnity to the
other Party with respect to a Claim in accordance with this Section 14 (the
“Indemnifying Party”) has the right to control the defense of the Claim, but the
other Party (the “Indemnified Party”) has the right to participate in the
defense. Upon the Indemnifying Party’s request, the Indemnified Party will
reasonably cooperate in the defense, and the Indemnifying Party must reimburse
the Indemnified Party for its reasonable out-of-pocket expenses in providing the
requested cooperation. The Indemnified Party will provide prompt notification to
the Indemnifying Party of each Claim to which it is entitled to be indemnified,
but any delay by the Indemnified Party in giving notice will not relieve the
Indemnifying Party of its obligations pursuant to this Section 14 except to the
extent that the Indemnifying Party demonstrates actual damage caused by such
delay. The obligations of Seller and Buyer to defend, indemnify and hold
harmless, respectively, the Buyer Indemnified Parties and the Seller Indemnified
Parties under this Section 14 are independent of each other and any other
obligation of the Parties under this Agreement.

Exclusions from Claims; Tender and Cooperation. Excluded from Claims are claims,
actions, liabilities, proceedings, losses, and expenses (including attorneys’
fees) arising out of or with respect to the death of or injury to any person or
damage to any property, by whomsoever suffered, to the extent resulting or
claimed to result from a latent or patent defect in a Product (each a “Product
Liability Claim”). Buyer and Seller each will take all commercially reasonable
actions, and cooperate with the other Party, as may be necessary to (i) tender
each Product Liability Claim to the Vendor or manufacturer of the applicable
Product and (ii) cause the Vendor or manufacturer to assume and bear financial
responsibility for, and hold Buyer and Seller harmless from, the Product
Liability Claim to the fullest extent permitted by Applicable Law, including the
legal defense of the Product Liability Claim.

INSURANCE.

Required Coverage. Buyer will obtain and maintain at its own cost
occurrence‑based Commercial General Liability Insurance, including but not
limited to products, completed operations and contractual liability, in amounts
not less than $5,000,000.00 per occurrence, naming the Seller and Buyer
(together the “Insured Parties”) as additional insureds. This insurance must be
primary to any of Seller’s coverage. Buyer will furnish certificate(s) of
insurance upon execution of this Agreement, and within 15 days of any insurance
renewals. All of the insurance policies specified in this Section 15(a) must
contain a provision that such policies may not be cancelled or materially
altered without 30 days prior written notice to Seller. All insurance carriers
for the insurance coverage referred to in this Section 15(a) must be listed in
the current Best’s Insurance Guide as possessing a minimum policyholders rating
of “A” and a financial category of “VI” ($25,000,000 to $50,000,000).

Proof of Insurance. Buyer will once each year, and, upon request by Seller,
promptly furnish or cause to be furnished to Seller, a copy of the insurance
certificate and premium receipt for the most recent payment.

LIMITATION ON LIABILITY. Neither Party will be liable to the other Party or its
Affiliates, directors, officers, customers or employees for any indirect,
special, consequential, incidental, or punitive damages, losses, or expenses
(including, without limitation, lost or anticipated revenues, profits, or
savings relating to the same) arising in connection with any Claim or the
failure to perform, or the termination of, this Agreement regardless of the
nature of the Claim or the failure to perform, or the termination of this
Agreement even if a Party has been advised of the likelihood or possibility of
such damages, losses, or expenses.

MINIMUM QUANTITIES. Buyer will purchase at least $100 of Products during the
Term. If at the expiration of the Term Buyer has ordered less than $100 of
Products, Buyer will pay Seller (upon request) the difference between the amount
ordered and $100. Seller acknowledges that except as set forth in this
Section 17, Buyer is not obligated or committed to purchase any quantities of
Products except as expressly ordered by Buyer according to the Inventory
Policies and Processes.

DISPUTE RESOLUTION.

Committees.
Merchandising Operating Committee. Buyer and Seller will form a committee (the
“Merchandising Operating Committee”) that will address all day-to-day
operational, financial, and other issues that may arise with respect to this
Agreement, including its interpretation, the Parties intent reflected in this
Agreement, and the policies and practices between Seller and its Affiliates and
the businesses comprising Buyer’s businesses in effect immediately prior to the
Effective Date. The Merchandising Operating Committee will discuss all of these
issues and will attempt to resolve informally all Disputes in accordance with
Section 18(b)(i). The Merchandising Operating Committee will consist of three
employees of each Party or of an Affiliate of the Party, in all cases as
designated by the Party. The initial employee designees are listed on
Appendix 18(a)(i). Each Party may replace one or more of its designees at any
time upon notice to the other Party. Each Party will promptly fill all of its
Merchandising Operating Committee vacancies as they arise by notice to the other
Party. Unless the members of the Merchandising Operating Committee unanimously
agree otherwise, the Merchandising Operating Committee will meet at least once
every calendar month during the Term on the dates determined by the members of
the Merchandising Operating Committee. If the members of the Merchandising
Operating Committee cannot agree on a date or a time for a particular monthly
meeting the meeting will occur at 1:00 p.m. Central Time on the second Thursday
of the month at the offices of SHC, 3333 Beverly Road, Hoffman Estates, IL 60179
B6-D. At all times one of the members of the Merchandising Operating Committee
will serve as the Merchandising Operating Committee’s Chairperson. The initial
Chairperson is listed on Appendix 18(a)(i) and the other Merchandising Operating
Committee members each will serve thereafter as Chairperson, on a monthly basis,
rotating between Seller’s designees and Buyer’s designees. The Chairperson (A)
will request that Merchandising Operating Committee members provide meeting
agenda items and (B) will distribute to members, at least two business days in
advance of each Merchandising Operating Committee meeting, an agenda for the
meeting.
Executive Committee. Buyer and Seller will form a committee (the “Executive
Committee”) that will attempt to resolve all Disputes that the Merchandising
Operating Committee has been unable to resolve in accordance with Section 18(b)
and that the Merchandising Operating Committee has referred to the Executive
Committee. The Executive Committee will consist of the Chief Financial Officer,
the General Counsel (or other chief legal officer), and the chief merchandising
officer of each Party.

Dispute Resolution.
Merchandising Operating Committee’s Attempt to Resolve Dispute. If a Dispute
arises, neither Party may cease to perform any of its obligations in this
Agreement in accordance with their terms or take any formal legal action (such
as seeking to terminate this Agreement, seeking mediation in accordance with
Section 18(b)(iv), or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
Party has first (1) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the Merchandising Operating Committee and (2) complied with
the other terms and conditions of this Section 18. At the first monthly meeting
of the Merchandising Operating Committee following the delivery of the Dispute
Notice the Merchandising Operating Committee will attempt to resolve all of the
Disputes that are the subject of the Dispute Notice. Each Party will cause its
designees on the Merchandising Operating Committee to negotiate in Good Faith to
resolve all Disputes in a timely manner.
Executive Committee’s Attempt to Resolve Dispute. If the Merchandising Operating
Committee is unable to resolve all of the Disputes included in the Dispute
Notice by the end of the first Merchandising Operating Committee meeting
following the delivery of the Dispute Notice, the Chairperson for the next
Merchandising Operating Committee meeting will notify each member of the
Executive Committee in writing of each unresolved Dispute. The Executive
Committee will meet not later than the 10th day following delivery of the
notification by the Merchandising Operating Committee’s Chairperson (the
“Dispute Meeting”) and attempt to resolve each Dispute that is listed on the
notification. Each Party will cause its designees on the Executive Committee to
negotiate in Good Faith to resolve all Disputes in a timely manner. If by the
10th day following the Dispute Meeting the Executive Committee has not resolved
all of the Disputes (the “Resolution Failure Date”) the Parties will proceed to
mediate the unresolved Disputes (“Unresolved Disputes”) in accordance with
Section 18(b)(iv).
Dispute Defined. Subject to the next sentence, “Dispute” means each claim,
controversy, dispute, and disagreement between (A) on the one hand, Buyer or any
of its Affiliates, or any of their respective shareholders, officers, directors,
agents, employees, legal representatives (including attorneys in their
representative capacity), successors and assigns, and (B) on the other hand,
Seller or any of its Affiliates, employees, legal representatives (including
attorneys in their representative capacity), successors and assigns, in each
case arising out of or relating to a Party’s performance, or failure to perform,
one or more of its obligations in this Agreement. Disputes do not include
claims, controversies, disputes, or disagreements with respect to compliance
with Section 13 or payment obligations with respect to amounts due in accordance
with the terms and conditions of this Agreement that are not reasonably in
dispute. Furthermore, no party may provide a Dispute Notice for any Dispute, or
otherwise assert and/or claim a Dispute to the extent the Dispute relates to any
act or omission of a Party, its Affiliates or its/their Representatives (other
than clerical or accounting errors which the asserting Party was not aware of)
in connection with, or related to, its rights, or the other Party, its
Affiliates or its/their Representatives performance or non-performance under
this Agreement that occurred more than 120 days prior to the time such claims,
controversy, dispute, and/or disagreement is first asserted (together, “Stale
Claims”) and each Party waives on its behalf (and on behalf of its Affiliates 
and its/their Representatives) any rights to a Stale Claim. Notwithstanding the
foregoing, the term “Stale Claims” does not include claims, controversies,
disputes, and disagreements brought by either Party in regards to: (X)  the
other Party’s rights and obligations under Section 14 (Indemnification); (Y)
claims by a Party for reimbursement from the other Party for fees, expenses
(including attorneys’ fees), charges, costs, damages penalties and other amounts
paid by a Party or its Affiliates to a third party, including such amounts
arising from non-indemnified third party claims, controversies and
disagreements; provided that the Party brings such claim within 120 days after
the Party makes such a payment; and (Z) an act or omission of the other Party,
its Affiliates and/or its/their Representatives which the other Party
demonstrates was intentionally done (or  not done) with actual knowledge that it
was in violation of this Agreement (including such Party’s duty of Good Faith). 
With respect to Stale Claims, for example: (I) a “clerical or accounting error”
shall not include a claim by a Party that it should not be charged for
activities for which it regularly received charges which instead will be deemed
to be a Stale Claim to the extent that such claim is for acts/omissions that are
more than 120 days old; (II) a claim relating to charges which were incorrectly
calculated due to a “clerical or accounting error” of which the claiming party
was unaware would not be a Stale Claim to the extent based solely on such
“clerical or accounting error”, (III) an intentional overcharge by a Party which
it knew it was making in violation of this Agreement, will not be deemed to be a
Stale Claim even if raised more than 120 days after such overcharge; provided
that the claiming Party can prove such violation was intentional and made with
actual knowledge that such overcharge was a violation of this Agreement. 
Mediation of Unresolved Disputes. Seller and Buyer will in Good Faith attempt to
resolve all Unresolved Disputes by non-binding mediation. Buyer and Seller will
negotiate in Good Faith to determine the mediator, the mediator’s compensation
and related costs, and the applicable rules for the mediation. If by the 15th
day following the Resolution Failure Date Seller and Buyer have been unable to
settle an Unresolved Dispute the obligations of Seller and Buyer in this
Section  will terminate with respect to the Unresolved Dispute.

SELLER’S CLOSING LOCATIONS. Seller will notify Buyer of each Sears Store
location that Seller or its Affiliates intend to close. Seller will notify Buyer
of the store-closing decision not later than the 10th day following the decision
or the day before public disclosure of the decision, whichever occurs first. If
Seller notifies Buyer of the decision before Seller publicly discloses the
decision it will constitute Confidential Information until the decision is
publicly disclosed. Seller will notify Buyer, not later than the 30th day
following the decision, as to whether Seller intends to continue its retail
presence in the trade area that included the closing store. If Seller does not
(a) notify Buyer in accordance with the preceding sentence that Seller intends
to continue its retail presence in the trade area, or (b) does not open a new
Sears Store in the trade area within 18 months of the notification, Buyer may
open one or more New HTS Stores or other new stores in the trade area when the
store location closes free of the restrictions, if any, in Section 9(b)(i) with
respect to the closed store.

GLOSSARY.
The following terms have the meanings given below and include the singular and
the plural forms of the terms:
“3(b) Amount” is defined on Appendix 3(b).
“Affiliates” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to Buyer, its subsidiaries including Outlet Co and
SAHS, (ii) with respect to Seller, SHC and its subsidiaries including Sears
Holdings Management Corporation (“SHMC”), and (iii) with respect to SHC, its
subsidiaries.
“Applicable Laws” means all applicable laws, ordinances, regulations, rules, and
court and administrative orders and decrees of all national, regional, state,
local and other governmental units that have jurisdiction in the given
circumstances.
“Average Aggregate Minimum Commission” is defined on Appendix 5(e).
“Buyer” is defined in the introductory paragraph of this Agreement.
“Buyer Marks” means Marks owned by Buyer or its Affiliates.
“Buyer Stores” means, together, the Sears Hardware Stores, the Sears Hometown
Stores, and the Sears Outlet Stores.
“Confidential Information” is defined in Section 13(a).
“Core Cost” is defined on Appendix 3(b).
“Digital Methods” means promoting and selling by all current and future
electronic means, channels, processes, and methods, including via the Internet.
“Disclosing Party” is defined in Section 13(a).
“Dispute” is defined in Section 18(b)(ii).
“Dispute Resolution Meeting” is defined in Section 18(b)(i).
“DRM” is defined in Section 4(a)(i).
“Effective Date” is defined in Section 2(a).
“Excluded No-Warranty Product” is defined in Section (a)(i).
“FOB Point” is defined in Section 7(a).
“Franchisee” means a natural person or entity that has purchased (i) a franchise
as described in the Franchise Disclosure Document of Sears Home Appliance
Showrooms, LLC dated May 11, 2012 (with respect to Sears Home Appliance
Showrooms), (ii) a franchise as described in the Franchise Disclosure Document
of Sears Home Appliance Showrooms, LLC dated May 11, 2012 (with respect to Sears
Hardware Stores), and (ii) a franchise pursuant to which Buyer or its Affiliates
grant a third party the right to use a “Sears” tradename in compliance with the
License Agreements.
“Inventory Policies and Processes” is defined in Section 6.
“Good Faith” means honesty in fact and the observance of reasonable commercial
standards of fair dealing in accordance with Applicable Law.
“Group” means a “group” as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended.
“Home Appliance Category” is defined on Appendix 5(a).
“HTS Invoice Prices” is defined in Section 3(b).
“HTS Products” is defined in Section 3(a).
“Initial Term” is defined in Section 2(a).
“KCD-Branded Product Category” is defined on Appendix 5(a).
“KCD-Branded Products” means all Seller-Branded Products sold under a KCD Mark.
“KCD Change in Control” means the occurrence of any transaction or event or
series of transactions or events, whether voluntary or involuntary, that results
in an Unaffiliated Person or a Group acquiring directly, or as a consequence of
which an Unaffiliated Person or a Group acquires directly, at any time after the
date of this Agreement and by whatever means (including by license), all rights,
title and interest in and to all of the KCD Marks. “Unaffiliated Person” means a
natural person, entity, or other enterprise other than Seller or Seller’s
Affiliate. “Seller’s Affiliate” means each natural person, entity, and other
enterprise that directly or indirectly, and by whatever means, controls, is
under common control with, or is controlled by, Seller.
“KCD Marks” means Kenmore®, Craftsman®, DieHard®, and the sub-brand Marks
associated with, and the trade dress related to, the Kenmore, the Craftsman, and
the DieHard Marks.
“KCD Mark Acquisition” means the occurrence of any transaction or event or
series of transactions or events (other than a KCD Change in Control), whether
voluntary or involuntary, that results in an Unaffiliated Person or a Group
acquiring directly, or as a consequence of which an Unaffiliated Person or a
Group acquires directly, at any time after the date of this Agreement and by
whatever means (including by license), all rights, title and interest in and to
one or more but less than all of the KCD Marks.
“Kenmore-Branded Product” is defined in Section 5(d).
“Kenmore Royalty Credit” is defined on Appendix 5(a).
“License Agreements” is defined in Section 2(c)(iv).
“Mark” means any name, brand, mark, trademark, service mark, sound mark, trade
dress, trade name, business name, slogan, or other indicia of origin and
includes all common law or statutory property rights related to such Mark.
“MOS” is defined in Section 4(a)(iii).
“Net Sales” is defined in Section 5(a).
“No-Vendor-Warranty Product” is defined in Section 10(a)(i)
“Non-Retail Products” is defined in Section 3(a).
“Outlet Invoice Prices” is defined in Section 4(h).
“Outlet Products” is defined in Section 4(g).
“Party” means (1) SRC and Kmart together, on the one hand, and (2) SHO, SAHS,
and Outlet Co. together, on the other hand. Although SHC is a party to this
Agreement SHC is not a Party.
“Personnel” means the officers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors, including
attorneys, accountants, technical consultants or investment bankers and other
representatives, from time to time, of (i) the applicable entity, (ii) as to
Seller, its Affiliates, and (iii) as to Buyer, its Affiliates.
“Products” means, together, HTS Products and Outlet Products.
“Receiving Party” is defined in Section 13(a).
“Renewal Period” is defined in Section 2(b).
“Representatives” is defined in Section 13(b)(i).
“Right of First Offer” is defined in Section 4(a)(iv).
“Royalties” is defined in Section 5(a).
“Sears Hardware Stores” means all stores that are operated, or authorized to
operate, by Buyer or Franchisees and that are branded with the name “Sears
Hardware Stores” or “Sears Appliance & Hardware Stores.”
“Sears Hometown Stores” means all stores that are operated, or authorized to
operate, by Buyer and that are branded with the name “Sears Hometown Store” or
“Sears Authorized Hometown Store.”
“Sears Outlet Stores” means all stores that are operated, or authorized to
operate, by Buyer and that are branded with the name “Sears Outlet Store.”
“Seller” is defined in the introductory paragraph of this Agreement.
“Seller-Branded Product” means Products sold under a Seller Mark and includes
KCD-Branded Products.
“Seller Competitor” means, solely for purposes of this Agreement and for no
other purpose, Amazon.com, Inc., Best Buy Co., Inc., hhgregg, Inc., The Home
Depot, Inc., Lowe’s Companies, Inc., Target Corporation, Tractor Supply Co.,
Wal-Mart Stores, Inc., each other retailer that competes in any material respect
with Seller’s major home appliance business or Seller’s power lawn and garden
business, and the Seller Competitor Affiliates of each of them. “Seller
Competitor Affiliates” means each individual or entity that directly or
indirectly, and by whatever means, controls, is under common control with, or is
controlled by, a Seller Competitor.
“Seller Marks” means Marks owned by Seller or its Affiliates and includes the
KCD Marks.
“Seller Warranty” is defined in Section 10(a)(i).
“Seller’s Retail Businesses” is defined in Section 3(a).
“Separation Agreement” means that certain Separation Agreement dated August 8,
2012 between SHC and SHO.
“Services Agreement” is defined in Section 2(c)(iv).
“SHC” is defined in the introductory paragraph of this Agreement.
“SHO” is defined in the introductory paragraph of this Agreement.
“SHO Authorized Seller(s)” is defined in the Services Agreement.
“SHO Stockholding Change” means the occurrence of any transaction or event,
whether voluntary or involuntary, that results in a Seller Competitor becoming,
or as a consequence of which a Seller Competitor becomes, directly or
indirectly, at any time after the date of this Agreement and by whatever means,
the beneficial owner of more than 50% of the total voting power of outstanding
securities entitled to vote in, or carrying the right to direct the voting with
respect to, directly or indirectly and by whatever means the election of the
board of directors of SHO or any of its subsidiaries.
“Specification” means the detailed description of Products agreed upon by Seller
and Buyer as contained in any Vendor Agreement.
“SYW Agreement” is defined in Section 2(c)(iv).
“Term” is defined in Section 2(a).
“Territory” means the United States of America (including its unincorporated
territories Guam, Puerto Rico, and the United States Virgin Islands) and
Bermuda.
“Vendor” means any source (other than Seller’s Affiliates) from whom Seller
purchases Products; and for purposes of the Section 8(a) (Vendor Subsidies)
only, any source (other than Sellers and its Affiliates) from whom Buyer
purchases products.
Vendor-Warranty Product” is defined in Section 10(a)(ii).
“Vendor Agreement” means any Purchase Order or other agreement in writing and
executed by Buyer and Seller relating to Products, including this Agreement,
advertising, point of sale, promotional service, promotional funding or other
selling assistance agreements, buying or supply agreements, exclusivity
agreements, letters of agreement, and any written amendments, waivers and
consents relating to any of the foregoing.
“Vendor Warranty” is defined in Section 10(a)(ii).
“Warranty” is defined in Section 10(a)(ii).

SHC’S SOLE OBLIGATION. As its sole obligation in this Agreement and unless Buyer
has failed to comply with one or more of its material obligations in this
Agreement and the failure is continuing, SHC will cause SRC, Kmart, and the
Affiliates of each of them to take all actions that will enable Seller to
perform, and not take any action that would disable to any extent Seller from
performing, its obligations in this Agreement in accordance with their terms.
For clarity, the parties note that this clause does not affect SBMC’s right to
approve or reject a proposed KCD-Unique Product, in SBMC’s sole discretion.

GENERAL.

Good Faith. SHC and the Parties each will exercise Good Faith in the performance
of its obligations in this Agreement.

Assignment. Seller may at any time assign, delegate or subcontract its rights,
or obligations or both, in whole or in part, under this Agreement except to a
Seller Competitor, without the consent of Buyer. Subject to the next sentence,
Buyer may not assign or otherwise transfer any of its rights or obligations
under this Agreement (except to a wholly owned subsidiary of Buyer), by
operation of law or otherwise, without the express prior written consent of
Seller, and any attempt to assign or assignment without the express prior
written consent of Seller is void. Buyer may exercise all of its rights, and
perform all of its obligations, under this Agreement through its wholly owned
subsidiaries.

Computer Access. If either Party is given access, whether on-site or through
remote facilities, to any communications, computer, or electronic data storage
systems of the other Party or its Affiliates (each an “Electronic Resource”), in
connection with this Agreement, then the Party given access will use such access
solely to perform, and will not attempt to access any Electronic Resource other
than those specifically required to perform, its obligations under this
Agreement. The Party given access will limit such access to those of its
Personnel who need to have such access in connection with this Agreement, will
advise the other Party in writing of the name of each of its Personnel who will
be granted such access, and will strictly follow all security rules and
procedures for use of such Electronic Resources. All user identification numbers
and passwords disclosed to a Party given access and any information obtained by
the Party given access as a result of its access to, and use of such Electronic
Resources will be deemed to be, and will be treated as, Confidential Information
of the other Party. Each Party will cooperate with the other Party in the
investigation of any apparent unauthorized access by the other Party, its
Affiliates, or its Personnel to any Electronic Resources or unauthorized release
of Confidential Information. Each Party will promptly notify the other Party of
any actual or suspected unauthorized access or disclosure of any Electronic
Resource.

Promotional Calendars. To the extent permitted by Applicable Law and consistent
with practices in effect prior to the Effective Date, Seller will deliver to
Buyer Seller’s promotional calendars with respect to Products (including for
Home Appliances, Tools, Lawn and Garden, Sporting Goods, Mattresses, and
Consumer Electronics) as soon as they have been approved, including all
amendments. Also consistent with practices prior to the Effect Date, the
promotional calendars will include Seller’s “master price files” (and substitute
information) describing Seller’s retail and promotional pricing, as to which the
Parties acknowledge that Section 3(d) and Section 4(g) are and will be
applicable.

Negotiating Event. If a Negotiating Event occurs and thereafter a Party (the
“Delivering Party”) delivers to the other Party (the “Receiving Party”) an
Opinion of Counsel that states that, as a consequence of the Negotiating Event
the Delivering Party is unable, due to Applicable Law, to continue to perform
any of the obligations to be performed by it in accordance with the terms and
conditions of this Agreement (an “Impediment”), Seller and Buyer will negotiate
in Good Faith an amendment to this Agreement that would eliminate the
Impediment. “Opinion of Counsel” means a written opinion (which may be reasoned)
of a reputable law firm of national stature. The form and substance of the
written opinion, and the law firm, will be subject to the approval of the
Receiving Party. “Negotiating Event” means the occurrence of any transaction or
event, whether voluntary or involuntary, as a result of which a single
stockholder or a Group ceases to be the “beneficial owner” (as defined in
Securities and Exchange Commission Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended) of a majority of the total voting power of the
then-outstanding voting capital stock of SHC or SHO.

Consideration. Buyer has given, and Seller has received and accepted, adequate,
good, sufficient, and valuable consideration for this Agreement, and for all
purposes of this Agreement this Agreement is fully supported by adequate, good,
sufficient, and valuable consideration provided by Buyer and received and
accepted by Seller. Buyer’s adequate, good, sufficient, and valuable
consideration includes, without limitation, the mutual covenants, obligations,
and promises herein and the following (which separately and together have
enabled Seller to execute and deliver this Agreement and have assisted and will
assist Seller’s performance of its obligations under this Agreement): (i) Buyer
has at great length discussed and upon reasonable request during the Term will
discuss its business needs with Seller for the purpose of enabling Seller to
make compelling business proposals to Buyer; (ii) Buyer has entered into
negotiations with Seller that culminated in the execution and delivery of this
Agreement, which Agreement gives Seller many advantages over other vendors;
(iii) Buyer has provided and upon reasonable request during the Term will
provide information to Seller about Buyer’s operations; (iv) Seller has
bargained for and, pursuant to this Agreement will receive, material benefits,
interests, rights, and value from Buyer through such consideration and that
Seller is not entitled to, and would not have received, such benefits,
interests, rights, and value absent this Agreement; and (v) Buyer is obligated
to purchase Products in accordance with, and subject to the terms and conditions
of Sections 4(b) and 4(a)(iii). This Agreement is legally binding; and Seller
will not, directly or indirectly, plead or otherwise assert in any manner in any
litigation, arbitration, mediation, or other dispute-resolution proceeding that
this Agreement is invalid, void, voidable, revocable, terminable, or otherwise
unenforceable for lack, inadequacy, or insufficiency of consideration; and by
this Agreement Seller irrevocably waives and will be estopped from pleading or
asserting, directly or indirectly, any cause of action, claim, defense, right,
or prayer for relief to such effect. Each of Seller’s waivers in this
Section 22(f) is reasonable and made with Seller’s full knowledge of its
significance and consequences.

Construction and Interpretation. In this Agreement (1) “include,” “includes,”
and “including” are inclusive and mean, respectively, “include without
limitation,” “includes without limitation,” and “including without limitation,”
(2) “or” is disjunctive but not necessarily exclusive, (3) “will” and “shall”
each expresses an imperative, an obligation, and a requirement, (4) numbered
“Section” references refer to sections of this Agreement unless otherwise
specified, (5) section headings are for convenience only and will have no
interpretive value, (6) unless otherwise indicated all references to a number of
days will mean calendar (and not business) days and all references to months or
years will mean calendar months or years, (7) references to $ or Dollars will
mean U.S. Dollars, and (8) references to a Party’s approval or consent right
include the Party’s obligation not to unreasonably delay or withhold its
approval or consent. Seller and Buyer intend that this Agreement be construed
without any rule requiring construction or interpretation against Seller, whose
representatives drafted this Agreement. To the extent the Parties intend that a
term or condition of this Agreement reflect policies and practices in effect
immediately prior to the Effective Date, the Parties will negotiate in Good
Faith to determine the policies and practices.

Counterparts; Facsimile. This Agreement may be executed in any number of
separate counterparts, all of which, when taken together, will constitute one
and the same instrument, notwithstanding the fact that all Parties did not sign
the same counterpart. A signature transmitted to the other Party or its counsel
by email or facsimile transmission will be effective to bind the Party whose
signature was transmitted, as a duly executed and delivered original. Each Party
will promptly deliver its original signature pages to this Agreement to counsel
for the other Party promptly following execution, but any failure to do so will
not affect the binding effect of such signature.

Entire Agreement; Severability. This Agreement together with the Services
Agreement, which includes each of the Exhibits, Appendices and other documents
attached to this Agreement and the Services Agreement, are a single integrated
agreement which sets forth the entire agreement and understanding between the
Parties with respect to the Products described herein and the Services described
in the Services Agreement; except for those matters set forth in the Separation
Agreement and the other “Ancillary Agreements” (as that term is defined in the
Separation Agreement) and supersedes all prior agreements and understandings,
oral and written, between the Parties hereto with respect to the subject matter
hereof. This Agreement will not be supplemented, modified, or amended except by
a written instrument signed by a duly authorized representative of each of Buyer
and Seller. In the event of any conflict or inconsistency between this Agreement
and the terms and condition of any forecast, purchase order, or other order
document, including any inconsistency as to any Product invoice price, the terms
and conditions of this Agreement will control unless such other document
constitutes an Amendment and expressly references and supersedes this Agreement.
This Agreement will be binding upon and inure to the benefit of the successors,
representatives and permitted assigns of the Parties. The terms and conditions
of this Agreement supersede and replace those of any prior negotiations and any
documents that the Parties have exchanged in connection therewith (together,
“Negotiation Documents”). Buyer and Seller represent and warrant that they are
entering into this Agreement based solely on the provisions set forth herein and
not in reliance, in whole or in part, on any claim or representation contained
in any Negotiation Document. If any provision of this Agreement is held invalid
or unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other provision and such invalid
provision shall be deemed to be severed from the Agreement.

Injunctive Relief. Each Party acknowledges that any breach by a Party of
Section 12 or Section 13 of this Agreement may cause the non-breaching Party and
its Affiliates irreparable harm for which the non-breaching Party and its
Affiliates have no adequate remedies at law. Accordingly, each Party and its
Affiliates are entitled to seek injunctive relief, without complying with
Section 18(b) and regardless of Buyer’s cure rights, if any, for any such breach
in any state or federal court in Chicago, Illinois, USA, and each Party consents
to the exclusive jurisdiction and venue in the state and federal courts in
Chicago, Illinois, USA for injunctive relief purposes. Each Party waives all
claims for damages by reason of the wrongful issuance of an injunction and
acknowledges that its only remedy in that case is the dissolution of that
injunction.

Notices. Notices under this Agreement are sufficient if given by nationally
recognized overnight courier service, certified mail (return receipt requested),
or email or facsimile with electronic confirmation or personal delivery to the
other Party at the address below:
If to either Seller:    Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, IL 60179
Attn:    EVP, Chief Merchandising Officer, & President-Sears Full Line Store &
Kmart Formats
Facsimile: (847) 286-0204


With a copy to:        Sears Holdings Management Corporation
3333 Beverly Road
Hoffman Estates, IL 60179
Attn: General Counsel
Facsimile: (847) 286-2471


If to any Buyer :    Sears Hometown and Outlet Stores, Inc.
3333 Beverly Road
Hoffman Estates, IL 60179
Attn.: Senior Vice President and Chief Operating Officer
Facsimile: (847) 286-7838


With a copy to:        Sears Hometown and Outlet Stores, Inc.
3333 Beverly Road
Hoffman Estates, IL 60179
Attn: General Counsel


If to SHC :        Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, IL 60179
Attn:    EVP, Chief Merchandising Officer, & President-Sears Full Line Store &
Kmart Formats
Facsimile: (847) 286-0204


With a copy to:        Sears Holdings Management Corporation
3333 Beverly Road
Hoffman Estates, IL 60179
Attn: General Counsel
Facsimile: (847) 286-2471


Notice is effective: (i) when delivered personally, (ii) three business days
after sent by certified mail, (iii) on the business day after sent by a
nationally recognized courier service, or (iv) on the business day after sent by
email or facsimile with electronic confirmation to the sender. A Party may
change its notice address by giving notice in accordance with this
Section 21(k).

No Waiver. The terms, covenants and conditions of this Agreement may be waived
only by a written instrument signed by the Party waiving compliance. Any Party’s
failure at any time to require performance of any provision will not affect that
Party’s right to enforce that or any other provision at a later date. No waiver
of any condition or breach of any provision, term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances will be
deemed to be or construed as a further or continuing waiver of that or any other
condition or of the breach of that or another provision, term or covenant of
this Agreement.

Publicity. Each Party will refrain from making any reference to this Agreement
or to the other Party in the solicitation of business, unless the other Party
gives its prior written consent to such action and approves any press release or
other publicity materials prior to their dissemination.

Relationship of the Parties. The relationship of Seller and Buyer to each other
is that of independent contractors, and neither Party will not represent that
the other Party is its partner in any manner. Buyer has no authority to enter
into any contract or incur any expense or obligation of any kind in Seller’s
name.

Reporting. For purpose of this Agreement, unless otherwise indicated herein, all
calculations and measurements with respect to Buyer’s purchases and sales of
Products and similar information will be measured in units or dollars, as the
context requires, and determined by reference to Seller’s information reporting
systems.

Representations and Warranties. Each Party represents that it has the right,
power and authority to grant to the other Party the rights provided under this
Agreement and to perform its obligations under this Agreement, and that such
Party’s execution, delivery, and performance of this Agreement have been duly
authorized and will not violate any other agreement, restriction, or Applicable
Law to which such Party is a party or by which such Party is bound.

Recalculation of Charges, Fees and Expenses.  If there is after the Effective
Date, a change in legislation, regulation, business conditions, or Seller’s
operations that result in an increase in Seller’s costs, fees, and expenses
associated with one or more Product(s), upon Seller’s demonstration of such
facts, there will be an equitable adjustment to the amounts charged to Buyer
hereunder to make Seller whole.  Seller will use commercially reasonable efforts
to mitigate the impact of any such change.

Survival. Each term of this Agreement that would, by its nature, survive the
termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
Section 7 (PAYMENT TERMS), Section 12 (INTELLECTUAL PROPERTY.), Section 13
(CONFIDENTIALITY.), Section 14 (INDEMNIFICATION.), Section 21 (SHC’S SOLE
OBLIGATION.), and this Section 22 (GENERAL.).

Condition Precedent to the Effectiveness of this Agreement. This Agreement will
not become effective until it has been approved by the Audit Committee of the
Board of Directors of SHC and by the Audit Committee of the Board of Directors
of Buyer. Further, this Agreement will not become effective until the parties
(or their Affiliates, as applicable) also execute (collectively the “Related
Amendments”): (a) Amendment No. 4 to Services Agreement, (b) Amendment No. 1 to
Employee Transition and Administrative Services Agreement, (c) Amendment No. 1
to Shop Your Way Rewards Retail Establishment Agreement, (d) Amendment No. 1 to
Trademark License Agreement, and (e) Amendment No. 1 to Supplemental Agreement,
(f) Amendment No. 4 to the prior Merchandising Agreement between the Parties,
and (g) Amendment No. 2 to Store License Agreement (Outlet).

Governing Law; Jurisdiction; Waiver of Jury Trial.
Governing Law. This Agreement will be construed in accordance with, and governed
by, the federal laws of the United States, including the Lanham Act, and the
internal laws of the State of Illinois, other than its conflict of laws
principles and the Illinois Franchise Disclosure Act. This Agreement will not be
subject to any of the provisions of the United Nations Convention on Contracts
for the International Sale of Goods.
Jurisdiction. Each of the Parties submits, for itself and its property, to the
exclusive jurisdiction of all Illinois state courts and federal courts of the
United States of America sitting in Cook County, Illinois, and all appellate
courts to each thereof, in all actions and proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of all judgments relating thereto, and each of the
Parties (A) will commence all such actions and proceedings only in such courts,
(B) will cause all claims in respect of all such actions and proceedings to be
heard and determined in such Illinois state court or, to the extent permitted by
law, in such federal court, (C) waives, to the fullest extent it may legally and
effectively do so, all objections that it may now or hereafter have to the
laying of venue of all such actions and proceedings in any such Illinois state
or federal court, and (D) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such actions and
proceedings in all such Illinois state and federal courts. A final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party irrevocably consents to service of process in the manner provided for
notices in Section 22(k). Nothing in this Agreement will affect the right of any
Party to serve process in any other manner permitted by Applicable Law.
Waiver of Jury Trial. Each Party acknowledges that each controversy that may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, it irrevocably and unconditionally waives all rights it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each Party certifies and acknowledges that (A) it understands and has considered
the implications of such waivers, (B) it makes such waivers voluntarily, and (C)
it has been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications in this Section 22(t).
(SIGNATURE PAGE FOLLOWS)



SEARS, ROEBUCK AND CO.
KMART CORPORATION


By: Sears Holdings Management Corporation, their agent


By: /s/ ROBERT A. RIECKER
Robert A. Riecker
VP, Controller & Chief Accounting Officer


SEARS HOMETOWN AND OUTLET STORES, INC.




By: /s/ WILL POWELL   
William Powell
Chief Executive Officer and President


SEARS HOLDINGS CORPORATION




By: /s/ ROBERT A. RIECKER
Robert A. Riecker
VP, Controller & Chief Accounting Officer




SEARS AUTHORIZED HOMETOWN STORES, LLC




By: /s/ WILL POWELL
William Powell
President


 
SEARS OUTLET STORES, L.L.C.




By: /s/ WILL POWELL
William Powell
President







Appendix 1
Additional Terms and Conditions
1.PURCHASING MECHANICS. The execution of the Merchandising Agreement to which
this Appendix 1 is attached (the “Merchandising Agreement”) does not give rise
to any commitment on the part of Buyer to purchase any HTS Product. A commitment
to purchase HTS Product arises only at such time as: (a) for HTS Products that
are not Buyer-Unique Products, Buyer requests (via Seller’s systems or any other
method approved of by Seller) such Products to be shipped to Buyer’s stores or
Buyer’s customers, and (b) for Buyer-Unique Products, Buyer has sent Seller
Buyer’s forecast for such Products. Except as provided above, all estimates or
forecasts of Buyer’s future needs for Products which may be provided to Seller
by Buyer are for planning purposes only and do not in any way represent a
commitment by Buyer nor give rise to any obligation or liability of Buyer.
Except as stated in this paragraph and as outlined in Section 2(iii)(B)(iii) and
Section 2(viii) of Appendix 6, Buyer has no responsibility for any actions taken
by Seller based on such estimates or forecasts.
2.    CODES OF CONDUCT. Buyer acknowledges that it has been furnished a copy of
the Sears Holdings Corporation Code of Conduct (the “Code of Conduct”) and that
Seller employees are required to follow the Code of Conduct. Buyer will support
the Code of Conduct and will not directly or indirectly take any action that may
cause a Seller employee to violate any law or the Code of Conduct. Without
limiting the foregoing, Buyer will not directly or indirectly offer or give any
personal benefit (other than infrequent, non-cash gifts of nominal value
consistent with the Code of Conduct), including commissions, kickbacks,
payments, loans, gratuities (including travel and entertainment), bribes, gifts,
samples, services, promises of future employment or personal considerations
(each a “Benefit”) to any Personnel of Seller and Seller’s Affiliates or to any
person that Buyer knows is a member of such Personnel’s family, or to any entity
in which Buyer knows such Personnel or a member of such Personnel’s family owns
a direct or indirect interest. Buyer will notify the Sears Holdings Corporation
Office of Compliance within five business days after it has knowledge of any
violation or attempted violation of the Code of Conduct or this Section 2. Any
such notice is deemed to have been given when delivered by certified mail,
return receipt requested, by email at compliance@searshc.com or to such other
email address as may be provided in the Code of Conduct. Buyer will cooperate
with any request by Seller to provide information and documentation regarding
any communication or transaction with Seller or its Personnel. If Buyer adopts a
code of conduct with respect to its Personnel and delivers that code of conduct
to Seller, Seller will support that code of conduct and will not directly or
indirectly take any action that may cause any of Buyer’s Personnel to violate
the code of conduct or any Applicable Law.
3.    PACKAGING, LABELING, SHIPPING AND BILLING. Seller will be responsible for
providing adequate packaging, tagging, labeling, packing, shipping and billing.
Seller will comply with all packaging, tagging, labeling, packing, shipping and
billing requirements reasonably requested by Buyer as well as any and all
requirements established by applicable laws, regulations, carrier tariffs and
product classifications. For Products to be shipped to Buyer from a point of
origin within the United States, Seller will deliver Products to the designated
carrier on or before the ship date specified in the applicable Vendor Agreement.
For Products to be shipped to Buyer or a Buyer-branded outlet from a point of
origin outside the United States. Seller will deliver Products in accordance
with the delivery terms specified in the applicable Vendor Agreement and such
delivery will be made on or before the ready date specified in such Vendor
Agreement. Delivery dates specified will be of the essence of the Vendor
Agreement. Seller will ship all Products in full packs and full shipments in
accordance with Buyer’s requirements as set forth in the Vendor Guide or any
Vendor Agreement.
4.    REPRESENTATIONS AND WARRANTIES.
(a)    KCD-Branded Products. Without in any way disclaiming implied remedies or
limiting remedies for breach thereof, Seller represents and warrants that all
KCD-Branded Products will: (a) conform to the Specification for such Products;
(b) be fit and sufficient for the ordinary purpose for which Products is used;
(c) be free from defects in workmanship, materials and packaging; (d) be free
from defects in construction and design; (e) be fit and sufficient for the
purpose stated on any packaging, labeling or advertising; and (f) be equivalent
in materials, quality, fit, finish, workmanship, performance and design to any
samples submitted to and approved by Buyer.
(b)    Advertising. Seller represents and warrants that all claims made by
Seller in any packaging, labeling, advertising, or other consumer material in
connection with any KCD-Branded Products or Seller brand relating to Products
will be true and will have been substantiated and at the time such claims are
made.
(c)    Intellectual Property. Seller represents and warrants that: (a) all
patents, trademarks, trade names, trade dress, copyrights, trade secrets, rights
of publicity and other intellectual property rights (other than those
intellectual property rights owned by or licensed to Buyer) used by Seller in
connection with KCD-Branded Products or in the development or manufacture of
KCD-Branded Products are either owned by Seller or Seller has been and is
properly authorized by the owner of such rights to use such intellectual
property rights in connection with such KCD-Branded Products and to sell such
KCD-Branded Products incorporating such intellectual property rights to Buyer
for use or further resale and (b) KCD-Branded Products will not, at the time
that it is delivered, offered for sale or sold by Buyer, infringe any patent,
trademark, service mark, trade name, trade dress, copyright, trade secret,
domain name, right of publicity or other intellectual property right of any
person, corporation or other entity. Seller will notify Buyer’s chief legal
officer in writing by certified mail, return receipt requested, within five
business days after it has knowledge of any claim or allegation of infringement,
misuse, dilution, misappropriation or other violation of any patent, trademark,
service mark, trade name, trade dress, copyright, trade secret, domain name,
right of publicity or other intellectual property right in any way related to or
affecting KCD-Branded Products.
(d)    Compliance with Law. Seller represents and warrants that: (a) all
KCD-Branded Products have been or will be produced, assembled packaged, tagged,
labeled, packed, shipped and invoiced (“Products Production”) in compliance with
the applicable requirements of federal, state and local laws, regulations,
ordinances and administrative orders and rules of the United States and its
territories and those of all other countries in which such Products Production
or delivery of KCD-Branded Products takes place; (b) Seller, its affiliates, and
the Personnel of each of them who are involved in the Products Production or
delivery of KCD-Branded Products each will during the term of each Vendor
Agreement strictly comply with all applicable federal, state and local laws,
regulations, and prohibitions of the United States and its territories, and the
laws, regulations, and prohibitions of all countries in which any Products
Production or delivery of KCD-Branded Products occurs including all laws,
regulations and prohibitions governing the working conditions, wages, hours and
minimum age of the work force; and (c) Products Production has not and will not
involve at any time, in whole or in part, any use of child, convict or forced
labor. Seller will provide Buyer with any guaranty of compliance with the
foregoing in such form as Buyer may designate with respect to any Products.
(e)    Antidumping. Seller represents and warrants that all sales of KCD-Branded
Products to Buyer will be made at no less than fair value under the United
States antidumping law and that no government has provided a countervailable
subsidy for KCD-Branded Products actionable under U.S. law. Seller will
indemnify Buyer for (i) all antidumping and countervailing duties imposed on all
KCD-Branded Products that is sold prior to the date of publication of the
International Trade Administration’s preliminary determination of sales at less
than fair value or prior to the date of publication of the existence of
countervailable subsidies and exported before the date of publication of the
International Trade Administration’s final determination of sales at less than
fair value or the existence of countervailable subsidies and (ii) any expenses
(including reasonable attorneys’ fees) and administrative costs incurred by
Buyer, its Authorized Resellers, and Buyer-Branded Outlets in their
participation in any United States antidumping or countervailable duty
proceeding involving any warranted KCD-Branded Products.
(f)    Non-KCD-Branded Products. Seller hereby assigns to Buyer all assignable
warranties, representations, covenants and indemnities granted to Buyer by third
parties in Vendor-Unique Products and all remedies for breach of such
warranties, representations, covenants and indemnities. For all Products that
are not KCD-Branded Products, including Vendor-Unique Products, to the extent
that Seller is not permitted to assign any of such protections to Buyer, Seller
will enforce such protections on behalf of Buyer to the extent Seller is
permitted to do so under the terms of the applicable third party agreements.
5.    FUNDS PROCESSING. All electronic fund transfers and wire transactions will
be in accordance with National Automated Clearing House Association (NACHA)
rules and in accordance with any instructions and procedures which Buyer may
from time to time supply. Neither Party will be liable to the other Party for
any indirect, special, incidental, exemplary or consequential damages arising
from or as a result of any delay, omission or error in the electronic
transmission or receipt of any documents, even if the other Party has been
advised of the possibility of such damages.


End of Appendix

Appendix 3(a)
HTS Product Categories


Division Description and Number


1.    FURNITURE-IN STORE—1
2.    HOME OFFICE—3
3.    SPORTING GOODS—6
4.    HOUSEWARES—8
5.    TOOLS—9
6.    NURSERY—12
7.    HEALTH AND BEAUTY—13
8.    LUGGAGE—14
9.    FLOORCARE/SEWING—20
10.    COOKING & CLEANUP—22
11.    WINDOW SHOP—24
12.    HOME BIG TICKET—025
13.    LAUNDRY—26
14.    SCAN BASED TRADING—27
15.    AUTOMOTIVE—28
16.    PAINT—30
17.    HOME ENVIRONMENT—32
18.    ELECTRICAL—34
19.    FLOOR COVERING—37
20.    MENS SPORTSWEAR—41
21.    AIR & WATER APPLIANCES—42
22.    FOOD STORAGE—46
23.    CHILDREN’S HARDLINES—49)
24.    GENERAL MERCHANDISE—50
25.    TOYS—52
26.    HOME ELECTRONICS—57
27.    ENTERTAINMENT SOFTWARE—58
28.    MENS SHOES—67
29.    LAWN, GARDEN, PATIO—71
30.    OUTLET BUDGET SHOP—80
31.    BEDDING—82
32.    BATHROOM FIXTURES/PLUMBING—83
33.    PANTRY AND HOUSEHOLD—87
34.    BED AND BATH—96
35.    PARTS OTHER-COUNTER—98


End of Appendix




Appendix 3(b)
HTS Invoice Prices
The HTS Invoice Prices will be the sum of (1) Seller’s invoice costs from
Vendors for HTS Products, plus (2) the net amount of the following charges and
credits without duplication (each a “3(b) Amount”):
1.
Audit recoveries

2.
Carriage costs from the Vendor’s delivery point to the FOB Point;

3.
Cash discounts;

4.
Distribution-center markdowns;

5.
Distribution-center shrink;

6.
Other logistics expense;

7.
Charge for Seller Warranty for No-Vendor-Warranty Products that are HTS
Products: [***]% of Core Cost (“Core Cost” means costs reflected in the Sears
Corporate Repository of Referential Information or successor system);

8.
Source penalties;

9.
Packaging costs requested by Buyer;

10.
Vendor-compliance income; and

11.
All other charges and expenses consistent with practices in effect for Buyer and
Seller immediately prior to the Effective Date.



End of Appendix

Appendix 4(b)
Invoice Prices for DRM
The Outlet Invoice Prices for DRM are described on the following table; provided
that for all DRM that are No-Vendor Warranty Products, in addition to the amount
set forth below, Buyer shall pay Seller (as part of the Invoice Price) an
additional four and one-half percent ([***]%) of such DRM’s DOS Cost (the
“Outlet Seller Warranty Charge”). For example, if a particular lawn mower that
was a No-Vendor Warranty Product was purchased by Buyer on November 1st, 2016
and that product had a $100 DOS Cost, then Buyer would pay Seller $[***] for
such product, plus $[***] (for a total Invoice Price of $[***]). Buyer is
responsible for carriage only from Seller’s MDOs to the Sears Outlet Stores. As
used herein, “DOS Cost” means the cost shown in Seller’s Distribution Operations
System, or such replacement system as Seller may utilize from time to time.
Table A—For All Outlet Products
Description and Seller Division
Percentage Off Seller’s DOS Cost
 
 
Furniture-In Store (Div 001, 008 and 025)
[***]%
Sporting Goods (Div 006)
[***]%
Housewares (Div 008)
[***]%
Tools (Div 009)
[***]%
Floor care, Sewing (Div 020)
[***]%
Cooking And Cleanup (Div 022)
[***]%
Laundry (Div 026)
[***]%
Plumbing & Heating (Div 042)
[***]%
Food Storage (Div 046)
[***]%
Baby Furniture – Children’s Hardlines
[***]%
Audio/Visual (Div 057)
[***]%
Lawn, Garden, Patio (Div 071)
[***]%
Mattresses* (Div 082)
[***]%



*Note: Buyer currently receives DRM premium mattresses under this Agreement and
the Vendors of such mattresses have not, to date, enforced any marketing
limitations that would make it impracticable for Buyer to sell such Products at
its Sears Outlet stores or on SearsOutlet.com (including any authorized
successor thereto).  If the Vendors of such DRM premium mattresses do in the
future enforce any such restrictions (other than those that Buyer has previously
been complying with), and Buyer notifies Seller within writing within 60 days of
such restriction being implemented that such restrictions are in fact
significantly impacting Buyer’s sales of such DRM premium mattresses at Sears
Outlet stores (each a “PM Impairment Notice”); Seller will work in good faith to
encourage such Vendors to agree to reasonable terms to permit such DRM premium
mattresses continued sale at Sears Outlet stores.  Buyer must in each PM
Impairment Notice specify: (i) the specific restriction which is impacting
Buyer’s sales of DRM premium mattresses, (ii) certify that Buyer was not
previously complying with such restriction, and (iii) Buyer must estimate the
amount of the impact (based upon actual sales data) on Buyer’s future sales
(which information Buyer will mark “Highly Confidential – Limited Distribution
Internally).  If the Vendors do not agree to reasonable terms to permit continue
sales of DRM premium mattresses by Sears Outlets stores within 60 days of
Buyer’s notice, Buyer may cease purchasing all DRM premium mattresses under this
Agreement; in which case Seller shall be free to dispose of its premium
mattresses in any manner, including by sale to a third party, with no ongoing
obligation to Buyer. 




End of Appendix

Appendix 4(c)
MOS Categories and Initial MOS Invoice Prices
The categories of MOS that Seller will sell, and Buyer will purchase, in
accordance with, and subject to, Section 4(b) of the Merchandising Agreement to
which this Appendix 4(c)(ii) is attached and forms a part are described in the
table below in the column labeled “Source and Merchandise Description.” The
invoice prices for MOS during the Initial Term will be the sum of (1) the
applicable amounts listed in the following table in the column labeled “Base
Price” plus (2) at the end of each fiscal year during the Term, an additional
amount equal to 10% of Buyer’s annual EBITDA, if any, with respect to MOS sold
by Buyer, which amount (if any) Buyer will pay on or before the 45th day after
the end of Buyer’s fiscal year. Buyer is responsible for carriage only from
Seller’s CRC’s to the Sears Outlet Stores.
Source and Merchandise Description
Base Price
Kmart —all items in all categories of MOS, including all product sold by
Kmart.com that is returned to Kmart stores.


Per pallet $[***]
Lands’ End —all items in all categories of MOS (Apparel) and all items in all
categories of MOS shoes, including all product sold by LandsEnd.com that is
returned to Sears stores but only through April 11, 2018 subject to Section
4(d).


Per item $[***]
Per item $[***]


Sears, Roebuck and Co. (including Sears.com)—all items in all categories of MOS
(Apparel), including all product sold by Sears.com that is returned to Sears
stores. *




Per item $[***]



*In the event in a particular month’s deliveries of MOS (Apparel) from Sears,
Roebuck and Co. (including Sears.com) (collectively, “Sears MOS”), the amount of
damaged/defective (Blue Label) product exceeds 15% of the items delivered in
such month (the “Sears MOS Cap”), then Buyer will not be charged anything for
each damaged/defective (Blue Label) item in excess of the Sears MOS Cap. Buyer
shall be liable for payment for the $[***] per item charge for each item of
damaged/defective (Blue Label) product at or below the monthly Sears MOS Cap
threshold. If Buyer identifies that an item is damaged/defective Buyer will use
commercially reasonable efforts to ensure that such items are only scraped or
recycled; Buyer will use commercially reasonable efforts to ensure that all
damaged/defective it identifies are not sold by Buyer (directly or indirectly)
to consumers; provided that Buyer may sell such MOS Products to liquidators as
long as Buyer complies with Section 12(a)(iii)(B)(5). Seller will include on
each invoice for Sears MOS the total number of items in each shipment and the
total number of damaged/defective (Blue Label) items. If Buyer disputes the
amount of damaged/defective (Blue Label) product, Buyer must promptly notify
Seller in writing, and hold the damaged/defective products that Buyer has
identified at its location for a minimum of fourteen (14) days after Buyer
presents its claims for rejected units to Seller (so that Seller may review such
products/claims); after which time the damaged/defective Products shall be
scrapped or recycled by Buyer (including selling to liquidators), and Buyer will
use commercially reasonable efforts to ensure that none of such
damaged/defective (Blue Label) product is sold by Buyer (directly or indirectly)
to consumers; provided that Buyer may sell such MOS Products to liquidators as
long as Buyer complies with Section 12(a)(iii)(B)(5). Seller will promptly
notify Buyer of any change to which items Seller classifies as damaged/defective
(Blue Label) product that Seller is selling to Buyer and Buyer is free to
contest any such change which Buyer in Good Faith believes will significantly
decrease Buyer’s return on Sears MOS.


End of Appendix

Appendix 4(g)(2)
Non-Saleable DRM Products Process


This process is applicable to all DRM Products received by Buyer’s Outlet Repair
and Distribution Centers (ORDCs) from Seller’s MDO/DOS units that are determined
to be Non-Saleable DRM Products in accordance with Appendix 4(g)(1) of the
Amended and Restated Merchandising Agreement to which this Appendix is attached.


ORDC Responsibility


•    Buyer will inspect all DRM Products within three (3) business days starting
the first business day after physical receipt of the product by Buyer at Buyer’s
ORDC facility (but no later than 5 business days after delivery by Seller, e.g.,
the product is made available at co-located facilities and for other facilities,
arrival of the trailer) (the “Inspection Period”) and make an initial
determination as to “Non-Saleable” status during that initial inspection. The
Inspection Period will be extended on a day for day basis for SHO holidays and
for Products received within three (3) business days of the start of a SHO
inventory audit freeze period.


•    The Non-Saleable DRM Product will be logged by Buyer on the Non-Saleable
Products Log Form on the date of inspection and tagged with a Non-Saleable
Products Form


•    All DRM Products initially determined to be Non-Saleable DRM Product will
be moved by Buyer to a staging area immediately following initial non-saleable
designation.


•    ORDC General Manager (GM) must approve all Non-Saleable DRM Products daily
o    Non-saleable claim cannot be made until GM or ASM Ops (Ops Lead) approves
o    If the ORDC GM approves Non-Saleable designation, the DRM Product Quality
Inventory Control associate (PQIC) Inventory Control Lead (ICL) fills out the
on-line Non-Saleable DRM Product Form via Seller’s Non-Saleable Products Request
Tool (or Seller’s replacement therefor), and checks off the log that it was
entered
•    All entries must be entered as a positive number (meaning no minus sign in
front of the sell/cost values)
•    The non-saleable notification will automatically be routed to the MDO DOS
Unit manager via email. The requestor (PQIC or ICL) will also receive a copy of
the email which must be printed and filed in the BIRP 1-31 folder


•    ORDC must claim a DRM item as non-saleable no later than 1 business day
after the end of the Inspection Period. If a Product is missing Seller’s
paperwork (e.g., bill of lading or MDO DOS tag), Buyer will immediately notify
Seller and segregate such Products the timelines set forth herein will be
delayed until Seller provides such paperwork.
o    Upon Seller’s written request in email made to Buyer’s assigned Director of
the applicable ORDCs, MDOs are to be provided weekly access to the ORDCs to
verify load quality of items shipped to the ORDC by the MDO(s).
o    MDOs will send a request to verify load quality 48 hours in advance of the
desired verification date. MDO load quality verification will occur on an agreed
upon date between the ORDC and MDO.
o    All tags such as MDO DOS tags, 991 clearance tags (SDO, Full-Line) must
remain on the DRM until expiration of Seller’s review period (and any resulting
dispute resolution period; failure to do will invalidate Buyer’s right to seek
reimbursement on that DRM item.


MDO/DOS Unit / ORDC Responsibility




•    The MDO/DOS unit manager has 3 business days from the time the Non–Saleable
DRM Product Request Tool email was sent to request visual inspection, beginning
the first business day after the ORDC completes the online non-saleable
submission
o    To request visual inspection, the MDO/DOS Unit manager must email the ORDC
GM at the generic email ID SGXXXX@shos.com (where XXXX is the ORDC unit number)
o    If the MDO/DOS unit does not make a request within the allotted time, the
merchandise can be transferred to the salvage area.
o    ORDC will not return non-saleable products to the MDO/DOS unit




•    If a request is made by the MDO/DOS unit manager for visual inspection,
within the required time, the ORDC must hold the product for 6 business days,
beginning the first business day after the MDO requests a visual inspection
o    Product will be held in the HOLD for MDO inspection staging area within the
ORDC while waiting for visual inspection
§    If no inspection is made within the allotted time, the ORDC may transfer
the non-saleable DRM Product to the salvage area




• Co-located MDOs are those that are physically attached to an ORDC. For those
instances where a co-located MDO exists, the GM of that MDO will act as
inspector for all remote MDOs that ship into that particular ORDC. This means
that the remote MDOs will not request pictures from the receiving ORDC and that
the co-located MDO GM will inspect product on their behalf if requested to do so
by the remote MDO GM. All inspections, discussions, and dispute resolutions will
take place between the co-located ORDC GM and co-located MDO GM.


o    For non-co-located facilities, then the ORDC GM will, upon email request
from the MDO/DOS unit manager, arrange for the delivery of photographic evidence
of the non-salable condition to the MDO/DOS unit manager for remote inspection.
If such a request is made, the timeline for the MDO/DOS manager will not start
until such photographic evidence is sent. The MDO/DOS manager may, at his/her
option, also inspect the non-saleable DRM at Buyer’s facility. If the
non-co-located MDO GM does not reply back within the defined non-saleable
process period (as described in the ORDC Responsibility and MDO/DOS Unit / ORDC
Responsibility sections) then the item will be deemed non-salable and will be
disposed of in accordance with the previously defined process.


•    Should an inspection occur, the ORDC GM or ASM-Ops must complete the
inspection with the MDO/DOS unit Manager or designee
o    If both parties agree that the item is non-saleable, the process continues
consistent with this process.
o    If both parties agree that the item does not meet the non-saleable
criteria, the ORDC PQIC or ICL will reverse the claim using the On-line
Non-Saleable DRM Products Chargeback Form via Non-Saleable Outlet Products
Request Tool
§    All credits to the MDO/DOS Unit number must be entered as a negative number
(meaning a minus sign is entered in front of the sell/cost values)
§    The credit must be entered by the ORDC no later than 2 business days after
inspection deeming the product saleable
§    Merchandise will be moved to appropriate stage for processing
o    If both parties do not agree on the condition of the item, the parties will
follow the Dispute Resolution portion of this process.


•    After any in person or remote inspection of the non-salable product
confirms its status, the ORDC will transfer the merchandise to the salvage area
o    ORDC will remove all merchandise nomenclature and follow merchandise
salvage process
o    ORDC will not return the non-saleable products to the MDO/DOS unit


Disputes




•    If there is a disagreement between parties, the MDO/DOS unit District
Manager and Director of Outlet Distribution Centers should be engaged to resolve
dispute. For all DRM items for which the parties do not agree upon its
designation as non-saleable, Buyer shall retain the product until resolution of
the dispute.


•    Escalate to MDO/DOS unit region level or ORDC Vice President if the issue
is not able to be resolved


Financial Entry Responsibilities


At the end of the fiscal month a spreadsheet of all the Non-Saleable
Charges/Credits to the Seller Business Units (MDO/DOS unit) will be extracted
from the on-line tool and Buyer will process a journal entry charging the
depreciation to the CDC High Level Ledger Business and crediting the ORDC at
Sell/Cost in Account 12135




ORDC Responsibility
Reconciling with SR02
•    ORDC ICL should total all the requests made through the end of the fiscal
month from the Log attaching the emails in the BIRP 1-31 folder


•    Compare to the Non-Saleable entry on the final week of month’s BIRP report


•    If the sell values match, no further research is required and the emails
from the 1-31 can be attached to the log and filed as documentation with the
BIRP report


Placing a Claim for a Front Load Washer – ORDC Responsibility


•    Upon receipt of merchandise shipped from the MDO, determine if the required
minimum of 2 shipping pins (bolts) are installed.
§    If 2 or more shipping pins (bolts) ARE installed, the merchandise should:
o    Move to disposition per the inspection and move document
o    During testing process, PINS (BOLTS) will be removed
o    After the testing process, PINS (BOLTS) will be re-installed and Customer
Shipping Bolt Removal Form attached to the back of the merchandise (make copies
on colored paper)


§    If the minimum 2 shipping pins (bolts) were not installed by the shipping
MDO, then the Outlet facility takes the following action:
o    Log product on the non-saleable log as a “PENDING” credit
o    Send product to testing immediately to determine if there is drum damage
§    Testing must be complete within 60 business days
o    If drum damage exists, the merchandise is moved to the non-saleable staging
area
§    Non-saleable process documented above is followed
§    ORDC PQIC or ICL files a claim Non-Saleable Products Chargeback Form via
Non-Saleable Products Request Tool
§    Must use “No Shipping Bolts” reason when completing claim
§     Request Tool Claim must be filed within 60 business days
o    If no drum damage exists and the product is deemed saleable, the
merchandise can be moved to the next appropriate phase on the move document and
crossed off the non-saleable pending claim log
o    Shipping pins (bolts) MUST be re-installed after the merchandise has
completed ORS testing and the Customer Shipping Bolt Removal Form needs to be
attached to the back of the merchandise


Installation Guide For Shipping Bolts
§    All front load washers must have (AT THE MINIMUM), 2 shipping pins (bolts)
installed before the item can be moved to the selling floor or shipped to
another Outlet selling unit


§    Make sure the ORS team has a small supply of shipping pins (bolts) on hand
to be able to install as needed; These can be ordered through the On-line part
system based make and model


§    Installation guide for shipping pins (bolts) is at the link below:
Installation of HE3_HE3t_HE4t Transportation Bolts


IMPORTANT – DO NOT SHIP ANY FRONT LOAD WASHERS TO ANY OUTLET SELLING UNITS
WITHOUT SHIPPING PINS/BOLTS


Placing a claim for fitness equipment
•    ORDCs have up to 30 business days to file a non-saleable claim on fitness
equipment. This is due to the need for assembly to properly assess the product
•    Send product to the testing area for assembly and assessment
o    Assembly and assessment must be complete within 30 business days
o    If the product doesn’t pass the non-saleable criteria then it is moved to
the non-saleable staging area
§    Non-saleable process documented above is followed
§    ORDC PQIC or ICL files a claim Non-Saleable Products Chargeback Form via
Non-Saleable Products Request Tool
§    Use the proper reason when completing claim
§     Request Tool Claim must be filed within 30 business days
o    If the merchandise is deemed saleable, the merchandise can be moved to the
next appropriate phase on the move document and crossed off the non-saleable
pending claim log
Puerto Rico – Mattresses and box springs
•    Seller will not ship mattresses and box springs to Buyer on the island of
Puerto Rico
•    If in error, mattresses and box springs are shipped to Buyer then they will
be immediately deemed non-saleable



End of Appendix





Appendix 4(m)
Additional LG DRM Product Sort Process


Prior to offering Additional LG DRM Product to Buyer, Seller will perform one of
the following 3 sort processes on the product and will notify Buyer of the “Sort
Charge” that will apply to each Additional LG DRM Product offered to Buyer.


Sort 1 (Full Service)
•
Scan item

•
Visually inspect

•
Add gas if visual test is good

•
Startup trimmer

•
Test

•
No issues or small repair

•
Remove gas

•
Clean/ power wash unit

•
Pack



Sort Charge = $6.45
    
Sort 2 (Salvage units that don’t appear to need repair or clean up):
•
Scan item

•
Visually inspect

•
Add gas if visual test is good (no parts added)

•
Startup trimmer

•
Test

•
Remove gas

•
Pack



Sort Charge= $4.45


Sort 3 (Visual only inspection):
•
Visual inspection (looks good 90+% all parts)

•
Separate

•
Scan products

•
Pack into Gaylords

•
Ship



Sort Charge = $2.45 a Unit




End of Appendix

Appendix 5(a)
Royalty Rates; Kenmore Royalty Credits
I. ROYALTY RATES
Royalty Rates during the Initial Term:
 
 
 
 
KCD-Branded Product
 
Royalty Rate before 
Deduction of the 
Kenmore Royalty Credit
Kenmore-branded
 
[***]#%
Craftsman-branded—Lawn & Garden
 
[***]#%
Craftsman-branded—all other
 
[***]#%
DieHard-branded
 
[***]#%

Royalty Rates during the Renewal Period:
The Royalty Rates for KCD-Branded Product that are major home appliances
(divisions 022, 026, and 046 as described on Appendix 3(a)), lawn mowers, and
tractors will be the rates specified above in the column labeled “Royalty Rate
before Deduction of the Kenmore Royalty Credit” (the “Initial-Term Rate”).
The Royalty Rates for all other KCD-Branded Products will be determined in
accordance with the following:
1. Renewal Period.
(a) Delivery of Comparable Market Royalty Rate. On or before the 270th day
immediately preceding the last day of the Initial Term Seller will deliver to
Buyer a written schedule that indicates (i) the Comparable Market Royalty Rate
for the Renewal Period for each KCD-Branded Product Category and (ii) a
description of the calculations from which Seller determined the Comparable
Market Royalty Rates. At the same time Seller will deliver to Buyer a
certificate from a Senior Vice President of SHC certifying, to the Senior Vice
President’s best knowledge after due inquiry, that the Comparable Market Royalty
Rates were calculated in accordance with the terms and conditions of the
Merchandising Agreement to which this Appendix 5(a) is attached and forms a part
(the “Agreement”) and that the Comparable Market Royalty Rates described on the
certificate are true and correct. The date on which Seller makes the deliveries
required by the preceding sentences of this paragraph 1.a) is the “FRP Delivery
Date.”
(b) Royalty Rate. If for a KCD-Branded Product Category the Initial-Term Rate is
greater than the Comparable Market Royalty Rate for the Renewal Period, then the
Initial-Term Rate will be the Royalty Rate for the KCD-Branded Product Category
for the Renewal Period. Subject to paragraph 1.c) of this Appendix 5(a), if for
the KCD-Branded Product Category the Initial-Term Rate is less than the
Comparable Market Royalty Rate for the Renewal Period, then the Comparable
Market Royalty Rate for the Renewal Period will become the Royalty Rate for the
KCD-Branded Product Category during the Renewal Period (the “FRP Adjusted
Royalty Rate”).
 
(c) Buyer’s Rejection of the FRP Adjusted Royalty Rate; Seller’s Termination
Right. Buyer may reject the FRP Adjusted Royalty Rate for each KCD-Branded
Product Category or any of them (each an “FRP Rejected Category”) by written
notice delivered to Seller on or before the 30th day following the FRP Delivery
Date (a “FRP Rejection Notice”). Subject to the last sentence of this paragraph
1.c), if Seller receives an FRP Rejection Notice then, on or before the 15th day
following Seller’s receipt of the FRP Rejection Notice, Seller may either
(i) terminate Seller’s obligations in Section 3 of the Agreement to sell to
Buyer all KCD-Branded Products in the FRP Rejected Category, or (ii) terminate
this Agreement, which termination referred to in clause (i) or clause (ii) will
take effect on the last day of the Initial Term. If Seller receives an FRP
Rejection Notice and does not exercise either of its termination rights
described in, and in accordance with, the terms of the preceding sentence, then
the Initial-Term Rate and not the Comparable Market Royalty Rate will become the
Royalty Rate for the FRP Rejected Category during the Renewal Period. Seller may
not exercise its termination rights in this paragraph 1.c) if Seller or any of
its Affiliates has failed to comply with any of its material obligations in the
Agreement and the failure is continuing.
(d) KCD Change in Control. If (i) a KCD Change in Control occurs during the
Renewal Period, (ii) Seller does not exercise its rights in Section 2(c)(ii) of
the Agreement, and (iii) after the effective date of the KCD Change in Control
the bona fide royalty rate paid by the Sears Full-Line stores to the acquiror of
all of the KCD Marks in the KCD Change in Control (including all entities
resulting from the KCD Change in Control and all successors, the “KCD Acquiror”)
for an Equivalent Product Category is greater the Royalty Rate then in effect
for the equivalent KCD-Branded Product Category (a “FRP Greater Rate”), then on
the first anniversary of the effective date of the KCD Change in Control the FRP
Greater Rate will become the Royalty Rate during that portion of the remaining
Term that the Sears Full-Line stores are obligated to pay to the KCD Acquiror
the FRP Greater Rate for the Equivalent Product Category, subject to adjustment
in accordance with paragraph 2 of this Appendix 5(a) with respect to the Renewal
Period. If and when the FRP Greater Rate ceases to be payable by the Sears
Full-Line stores the Royalty Rate will revert, for the remainder of the Renewal
Period, to the Royalty Rate in effect immediately prior to the KCD Change in
Control.
(e) KCD Mark Acquisition. If (i) a KCD Mark Acquisition occurs, (ii) after the
effective date of KCD Mark Acquisition Seller does not exercise its rights
in Section 2(d) of the Agreement, and (iii) at any time after the effective date
of the KCD Mark Acquisition the royalty rate paid by the Sears Full-Line stores
to the acquiror of the KCD Marks that comprised the KCD Mark Acquisition
(including all entities resulting from the KCD-Mark Acquisition and all
successors, the “KCD-Mark Acquiror”) for an Equivalent Product Category is
greater the Royalty Rate then in effect for the equivalent KCD-Branded Product
Category (a “FRP MA Rate”), then on the first anniversary of the KCD-Mark
Acquisition the FRP MA Rate will become the Royalty Rate for the KCD-Branded
Product Category during the period that the Sears Full-Line stores are obligated
to pay to the KCD-Mark Acquiror the FRP MA Rates for the Equivalent Product
Category. When the Sears Full-Line stores cease to be obligated to pay the FRP
MA Rate the Royalty Rate will revert to the Royalty Rate in effect immediately
prior to the KCD Mark Acquisition.
2. Terms Defined for the Purposes of this Appendix 5(a).
“Comparable Customer” means either (a) a wholesaler that purchases KCD-Branded
Products from Seller for resale to end-user consumers in the Territory, or
(b) Seller’s licensee that Seller has licensed to arrange for the manufacture of
KCD-Branded Products and their resale to end-user consumers in the Territory.


“Comparable Market Royalty Rate” for a KCD-Branded Product Category means the
Initial-Term Rate for the KCD-Branded Product Category plus the mathematical
product of (a) and (b), where (a) is the difference between (1) the Equivalent
Economic Rate for the KCD-Branded Product Category earned by Seller from
Comparable Customers during the twelve-month Seller fiscal period immediately
preceding the FRP Delivery Date or the SRP Delivery Date, as the case may be,
and (2) the Initial-Term Rate for the KCD-Branded Product Category, and (b) is
the Volume Factor.
“Equivalent Economic Rate” for a KCD-Branded Product Category means the
effective net product contribution profit earned by Seller with respect to the
KCD-Branded Product Category as a percent of Seller’s Retail-Equivalent Sales to
all Comparable Customers for the KCD-Branded Product Category. For purposes of
calculation, if with respect to any Comparable Customer the net product
contribution profit is a royalty or a wholesale margin, then the royalty or
wholesale margin will be adjusted to reflect the differences, if any, between
(a) the allowances, credits, deductions, offsets, rebates, reimbursements, and
other monetary benefits (such as payment terms) offered to the Comparable
Customer and (b) the allowances, credits, deductions, offsets, rebates,
reimbursements, and other monetary benefits (such as payment terms) offered to
Buyer. If the net product contribution profit is a wholesale margin, then the
net product contribution profit will be additionally adjusted to reflect costs
of freight, duty, logistics, and distribution to achieve relative equivalency in
comparing rates. “Seller’s Retail Equivalent Sales” for the KCD-Branded Product
Category will be calculated by grossing up non-retail sales based on Buyer’s
weighted average first-cost margin for the KCD-Branded Product Category or using
such other basis on which Seller and Buyer mutually agree. For the purposes of
calculating the Equivalent Economic Rate for a KCD-Branded Product Category,
Seller will include only those products sold by Comparable Customers that are
reasonably similar to KCD-Branded Products sold by Buyer that comprise the
KCD-Branded Product Category.
“Equivalent Product Category” means a product category that includes products
that are (i) sold by Seller to the Sears Full-Line stores and (ii) substantially
similar with respect to features, benefits, quality, fit, finish, and ergonomics
to the KCD-Branded Products in a KCD-Branded Product Category.
“KCD-Branded Product Category” means each of the following categories:
Kenmore:
Home Environment (includes Floor care, Air & Water, among others)
Small Kitchen Appliances & Housewares
Other Kenmore
Craftsman
Hand tools & Mechanics Tools
Power Tools
Garage & Storage
Tool Accessories
Spec & Other Powered Equipment
Non-Powered & Watering Equipment
L&G Accessories & Attachments
Other Craftsman (includes Apparel, Toys, Grilling Accessories, among others)
DieHard
Batteries (includes Automotive, Sport & Marine, Alkaline)
Power Accessories
Apparel
Other DieHard
 


“Volume Factor” with respect to a KCD-Branded Product Category means the lesser
of (i) one, and (ii) a fraction the numerator of which is Buyer’s total sales of
KCD-Branded Products comprising the KCD-Branded Product Category and the
denominator of which is the Comparable Customers’ total sales of KCD Branded
Products comprising the KCD-Branded Product Category. For the purposes of the
preceding sentence all sales to other than end-user consumers (i.e., wholesale
sales) will be converted to retail-equivalent sales by grossing up the wholesale
sales based on Buyer’s weighted average first cost margin for the KCD Category
or using such other basis on which Seller and Buyer mutually agree.
II. KENMORE ROYALTY CREDIT
1. Select Definitions
“Buyer’s Balance of Sales in the Home Appliance Category” means a fraction,
expressed as a decimal, (i) the numerator of which is Buyer’s Net Sales during a
Buyer fiscal quarter of HTS Products at Sears Hometown Stores and Sears Home
Appliance Showrooms formats in the Home Appliance Category that are
Kenmore-Branded Products, and (ii) the denominator of which is Buyer’s Net Sales
during the fiscal quarter of HTS Products sold at Sears Hometown Stores and
Sears Home Appliance Showrooms formats in the Home Appliance Category
(regardless of brand). Buyer’s Net Sales at Sears Hardware Stores and Sears
Outlet stores do not factor into the calculation of Buyer’s Balance of Sales in
the Home Appliance Category and such sales are not subject to the Kenmore
Royalty Credit.
The “Home Appliance Category” means the following product categories:
Cooking & Cleanup—Division 22
Laundry—Division 26
Air & Water Appliances—Division 42
Food Storage—Division 46
Floor care/Sewing—Division 20
Home Environment—Division 32
2. Calculation of Kenmore Royalty Credit
The “Kenmore Royalty Credit” will be determined by Seller by reducing the
Royalties on the incremental sales that result in a change to Buyer’s Balance of
Sales in the Home Appliance Category in accordance with the following:
 
 
 
 
 
 
 
 
 
 
 
 
Buyer’s Balance of Sales in
the Home Appliance
Category
Royalty Rates
 
63.2%
and
below
 
63.2% to
64.99%
 
65.0% to
69.99%
 
70.0& to
74.99%
 
75.0% and
over
Royalty on Step Incremental Sales
 
[***]#%
 
[***]#%
 
[***]#%
 
[***]#%
 
[***]#%

(No Reduction)
For clarity, the parties note that each tier of HTS Product sales is subject to
its own reduced royalty rate.
Example 1. Buyer’s Net Sales during the quarter of HTS Products at Sears
Hometown Stores and Sears Appliance Showroom formats in the Home Appliance
Category is equal to $250,000,000. Buyer’s Net Sales during the quarter of HTS
Products that were branded Kenmore Branded Products at Sears Hometown Stores and
Sears Home Appliance Showroom formats in the Home Appliance Category is equal to
$200,000,000, for a total Buyer’s Balance of Sales in the Home Appliance
Category of 80.0%.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$ millions
Total applicable Sales
Kenmore BOS
Kenmore Sales
 
$250.00
63.2% and
below
$158.00
 
63.2% to
65.00%
$4.50
 
65.0% to
70.00%
$12.50
 
70.0& to
75.00%
$12.50
 
Over
75.0%
$12.50
 
Total
$200.00
 
 
 
 
 
 
 
Kenmore Base Royalty
(% Kenmore Sales)
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]
#
 
Kenmore Base Royalty $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
Kenmore Royalty Credit %
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]
#
[***]#
Kenmore Royalty Credit $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
Kenmore Net Royalty %
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]
#
[***]#
Kenmore Net Royalty $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]

Example 2. Buyer’s Net Sales during the quarter of HTS Products at Sears
Hometown Stores and Sears Appliance Showroom formats in the Home Appliance
Category is equal to $300,000,000. Buyer’s Net Sales during the quarter of HTS
Products that are Kenmore Branded Products at Sears Hometown Stores and Sears
Appliance Showroom formats in the Home Appliance Category is equal to
$200,000,000, for a total Buyer’s Balance of Sales in the Home Appliance
Category of 66.7%.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$ millions
Total HST Sales
Kenmore BOS
Kenmore Sales
 
$300.00
63.2% and
below
$189.60
 
63.2% to
64.99%
$5.40
 
65.0% to
69.99%
$5.10
 
70.0& to
74.99%
$0.00
 
75.0%
and over
$0.00
 
Total
$200.00
 
 
 
 
 
 
 
Kenmore Base Royalty
(% Kenmore Sales)
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]#
Kenmore Base Royalty $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
Kenmore Royalty Credit %
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
 
Kenmore Royalty Credit $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
Kenmore Net Royalty %
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]#
 
[***]#
Kenmore Net Royalty $
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]

 


3. Balance of Floor Requirement. In addition to the other requirements set forth
in the Agreement, in order for Buyer to be eligible for the Kenmore Royalty
Credit, in a particular fiscal quarter no less than 45% of all floor space
dedicated to products in the Home Appliance Category must be dedicated to
Kenmore Branded Products.”
End of Appendix
 









Appendix 5(e)
Average Aggregate Minimum Commission
The “Aggregate Average Minimum Commission Rate” on Kenmore-Branded Products in
the Home Appliance Category means a commission rate that is not less than 200
basis points higher than the average aggregate merchandise commission rate paid
by Buyer to owners of Sears Hometown Stores and Franchisees with respect to
sales of non-Kenmore-Branded Products in the Home Appliance Category calculated
based on Buyer’s customary methods of calculating commission rates payable to
owners of Sears Hometown Stores and to Franchisees.”


End of Appendix



Appendix 6
Inventory Management Policies and Processes


This Appendix 6 only applies to HTS Products bought under this Agreement. It
does not apply to Outlet Products or to merchandise bought directly by SHO,
including merchandise bought by SHO under the Services Agreement.


Definitions used in this Appendix 6


“Buyer IM Team” means Seller’s IM employees who are identified by Seller
(subject to the approval of Buyer) to provide the IM services described in this
Appendix 6.
“DC” means one of Seller’s distribution facilities.
“DOS” means Seller’s “Distribution Operation System”.
“Format” means a Party.
“IDRP” means Seller’s demand planning system.
“IM” means Inventory Management.
“Inventory” means Product, including Buyer-Unique Products.
“Pack Away” means Seller storing Products in its DC until the next selling
season.
“RIM” means Seller’s store replenishment system.
“Seller IM” means Seller’s inventory management function.


Charges and Fees


Charges and fees for Seller’s services described in this Appendix 6 are
reflected on Appendix 1.01-C (Supply Chain Services) to the Services Agreement.


1.
Separation of Inventory. The following applies to Product and, unless otherwise
indicated below, Buyer Unique Products:



(a)
Regarding the Logical Separation of DC inventory for Seller and Buyer

(i)
Logical Separation is an operational separation, not a physical separation of
inventory.

(A)
Either Seller or Buyer may at any time request a logical separation of DC
inventory, which if approved by Seller IM team, will be implemented. Absent such
a request by either Party, the Inventory pool for all Products will not be
logically separated. Once the Inventory for a particular SKU has been logically
separated, it will not be logically combined again absent approval of the Party
who requested such separation.

(B)
Regardless of whether the Inventory pool is logically separated or not, Seller
is not obligated to physically separate the SHO Inventory.



(ii)
Calculating logical separation of DC inventory for each Party to draw from is a
function of relative demand forecasts entered into IDRP based upon

•
Using relative demand forecasts to determine IDRP stocking targets in accordance
with Seller’s order feasibility logic for each Party

•
Entering relative demand forecasts by item, by week and by DC by each Party

•
Establishing how much time is required to fulfill demand is a function of order
feasibility logic parameters within IDRP:

o
Varies by Vendor production point of origin

o
Determined by Vendor production planning cycle and total lead-times

•
Calculating demand forecasts is a function within IDRP generated by:    

o
Establishing each store reorder points by users

o
Downloading store on hand and store on order counts from RIM

o
Entering sales forecasts by users

o
Entering floor set quantities by users

•
Allocating DC on hand inventory and inbound PO’s is performed between IDRP and
DOS for the following functions:

o
Store replenishment

o
Customer orders

o
Flooring of newly assorted items



(iii)
Supplying and/or reviewing all demand forecast data is the responsibility of
Buyer

(A)
IDRP will continue to provide baseline sales forecast for Buyer. Buyer IM team
will review and modify forecasts where appropriate in collaboration with Buyer.

(B)
Entering forecasts into IDRP will be performed by the IDRP certified Buyer IM
Team under order feasibility parameters based upon IDRP forecasting logic

(C)
Collaborating on forecasts will be performed between Buyer IM Teams and Buyer

(D)
Altering forecasts to change prevailing logic of similar item history as the
default for IDRP demand forecasts in DC logical separation of inventory
calculations will be completed by Buyer IM Team.

(1)
Submitting store demand and sales forecasts via IDRP is the responsibility of
Buyer

(2)
Communicating demand/sales changes where the Buyer default demand forecast is
deemed too high/low is the responsibility of Buyer

(E)
Forecasting store reorder point increases and decreases must occur within IDRP
along with all other demand factors such as resets, seasonal buys, and
promotions by Buyer IM Team

(F)
Planning demand where IDRP is not used within Seller, must be communicated to
Seller IM teams based on order feasibility by Buyer

(G)
Execution of inbound DC PO’s is a function of the Seller IM teams

(H)
Supplying plans for Buyer demand that exceeds prior Buyer forecasts where
typical order feasibility logic does not supply Vendors ample time to produce
larger than normal volumes of product is also required

(I)
Forecasting the demand impacts of new store openings and store closings must be
completed within order feasibility parameters by Buyer or prior demand forecast
will dictate logical separation of inventory for Buyer



(iv)
Party ordering logic applicable to either Party at the item level:

(A)
Customer Order Parameters

(1)
Filling orders from the DC for customer orders will default to orders being
filled from either Party’s specific separation of inventory.

(2)
Filling orders from the DC for customer orders will have an exception process to
allow orders from each Party to only draw from a Party-specific logically
separated DC inventory

(i)
Exception process to be agreed-upon between both Buyer IM Team and Seller IM
team

(B)
Store Replenishment Parameters

(1)
Filling orders from the DC for store replenishment orders will default to orders
being filled from either Party’s specific separation of inventory

(2)
Filling orders from the DC for store replenishment will have an exception
process to allow orders from each Party to only draw from a Party-specific
logically separated DC inventory.

(i)
Exception process to be agreed-upon between both Buyer IM Team and Seller IM
team

(C)
Alteration of default Party ordering logic will be performed by Seller IM teams

(1)
Exception process to be agreed-upon between both Buyer IM Team and Seller IM
team

(D)
Communication of adjustments by either Party to default format ordering logic
will be performed by Seller IM team where:

(1)
Occurrences where Vendor supply interruptions are uncovered

(2)
Availability of items at any Vendor becomes constrained

(3)
Requirements by law for minimum availability per marketing of promotions where
the demand was planned according to order feasibility logic

(4)
Overselling forecasts by either Party where the other Party’s ability to fulfill
demand forecasts are at risk

(E)
Branch Transfer

(1)
Shared Inventory. The Seller IM team may, from time to time, propose the branch
transfer of shared Inventory to Buyer. If Buyer doesn’t wish to participate in
such transfer (and pay the related costs), Buyer must elect to have a logical
separation of the Inventory for the affected SKUs; which election will be
irrevocable until the current inventory is sold through. If Buyer does not elect
to separate the Inventory, then Buyer shall be deemed to approve the branch
transfer and will be liable for its share of the related costs.

(2)
Logically Separated and Buyer-Unique Products. Buyer may request, from time to
time, branch transfers for Inventory for its portion of logically separated
Inventory and for Buyer-Unique Products. Seller shall provide a quote for such
moves, and if Buyer approves such quote, Seller shall perform such move and
charge Buyer the agreed upon rates.



2.
Transition and Assortment Inventory Planning



(i)
Supplying annual calendars with estimated due dates to Buyer is the
responsibility of Seller IM teams



(ii)
Establishing forecasts for ROIC, Seasonal and/or Annual demand according to
Vendor Production Planning Lead-times including Vendor/manufacturer preseason
part procurement planning according to planning calendars will be performed by
Buyer, including for Buyer-Unique Products. Seller will provide Buyer with at
least 10 days’ notice of the due date for Buyer’s forecast.

(A)
Determination of specific timelines and due dates for calendars will be
performed by each BU Seller IM Team and communicated to the Buyer IM Team as
additional information of Vendor requirements for production planning becomes
available, impacting future order feasibility.

(1)
Each Seller IM team will ensure that the calendar incorporates lead times for
above mentioned forecasts allow Buyer to review assortments, complete modeling
and submit a forecast.

(B)
Common seasonal areas to note but not exclusive to:

(1)
Annual power lawn and garden estimates due in early fall prior to next spring
season

(2)
Initial birding set up quantity due late spring prior to next spring season

(3)
Air conditioners due early fall prior to next spring season –

(4)
Outdoor Living annual estimates and floor set quantities due mid-summer prior to
next spring season

(5)
Seasonal Christmas estimates early spring (trees, lights, etc.).

(6)
Planning for all products is due at the same time as Seller plans for Buyer
inclusion in buy plans with Vendors and according to predetermined planning
calendars with store flooring needs, replenishment points and sales forecasts
established.



(iii)
Documentation of items and programs requiring CAPCON or ROIC approval where
Buyer provides requests will be included in total Seller buy review are to be
supplied by Buyer –

(A)
Requesting product where Buyer forecasts are not within +/- 10% tolerance of 3
year average historical Buyer sales

(1)
Negotiation of separate exit strategies is required of Buyer prior to
confirmation of approvals to minimize negative impact to DC inventory levels
including but not limited to:

(i)
Absorbing excess quantities into Buyer store locations determined by item by DC
Logical Separation of Inventory

(B)
Exercising one of the following options is required of Buyer where requested
product based on Buyer forecasts are within +/- 10% tolerance and where excess
inventory remains in DC’s logically separated for Buyer

(1)
Receiving all excess quantities at store level

(2)
Complying with Seller merchandise control policies and submit appropriate “Pack
Away” forms for approval. Seller shall have the right to approve or reject Pack
Away requests in its reasonable discretion, which will not be unreasonably
withheld or delayed.

(i)
Upon approval, Pack Away items will be held in DCs until the next season
(handling, storage, etc. will be billed to Buyer).

(ii)
Upon denial, excess quantities will be receipted at Buyer store level and
executed by the Buyer IM Team    

(3)
Absent the Parties agreeing to a Pack-Away for specific seasonal product
forecasted by Buyer, Buyer will be obligated to purchase 100% of its forecasted
amount. Seller will age Inventory using generally accepted inventory-aging
practices in a manner consistent with Seller’s practices. Buyer must promptly
take shipment of all aged inventory of such Buyer forecasted seasonal product.

(iv)
New Product Assortment/Floor Sets

(A)
Adherence to the same lead-times as Seller IM teams is required of Buyer
regarding initial flooring inventory demand, as this demand has order
feasibility requirements



(v)
Following the Seller new Vendor and new item processes is required of Buyer for
Buyer-Unique Products by Buyer Merchant and Buyer IM teams

(A)
All aforementioned demand forecast parameters apply to Buyer-Unique Products



(vi)
Performance of record creation activities for Buyer -unique items will be
completed by Buyer‘s IM Team that has been certified in RIM. Seller will
continue to use existing record Creation processes for shared items.



(vii)
Seller, in its sole discretion, will determine the flow path for all Products
that are not Buyer-Unique Products. Flow paths for Buyer-Unique Products will be
subject to mutual agreement of the Parties.



(viii)
Buyer will be obligated to Seller with respect to these forecasts. Buyer must
promptly offer Seller the right to retain any Buyer-Unique Product for resale by
Seller to any party (whether at wholesale or retail) other than Buyer; however,
Seller’s refusal of that offer does not relieve Buyer of its obligation to
purchase any forecasted Buyer-Unique Product.



3.
Emergency/Disaster Orders:



(i)
Unpredictable catastrophic event impacting localized emergency demand

•
Forecasting is the responsibility of both Seller and Buyer and includes:

o
establishing Emergency/Disaster quantities based on a 4 year average; said
forecast is the basis for allocation to each Party.

o
Committing to Vendor held stock is the responsibility of the Seller IM team
inclusive of aforementioned forecasting for demand for each Party.

o
Where availability is constrained, allocation will be based upon collaboration
between selected delegates from Seller IM team and Buyer.

•
Forecasting when and where an Emergency/Disaster will occur is not feasible;
therefore, demand will vary based upon where emergency/disasters occur

•
Planning and executing Emergency/Disaster Response is the responsibility of
Seller according to the Disaster Program; this includes:

o
Disaster Program Procedures:

§
Notification of district managers responsible for each district to the disaster
program coordinator is the responsibility of the field leadership team for each
Party

§
Notifications of changes to district managers responsible is the responsibility
of the field leadership team for each Party

§
Notification of local demand for emergency/disasters is the responsibility of
the Party field district managers via the disaster hotline

§
Handling inbound disaster hotline calls is the responsibility of Seller IM team

§
Allocation of disaster merchandise both in DC’s and Vendor held stock is the
responsibility of the Seller IM team based on requests from a Party’s district
managers

•
Where availability is constrained, allocation will be based upon collaboration
between selected delegates from Seller IM team and Buyer

§
Event examples:

•
Hurricane

•
Tornado

•
Flooding

•
Excessive snowfall

•
Infrastructure disruption

§
Items Included:

•
Wet/dry vacuums

•
Sump pumps

•
Snow throwers

•
Ice melt

•
Gas cans

•
Generators

•
Chainsaws

•
AA, AAA, C and D cell batteries

•
Flashlights



4.
Puerto Rico: Seller’s Affiliates will provide IM services for Buyer Stores in
Puerto Rico that are substantially the same in all material respects as the IM
services provided by Seller’s Affiliates for Buyer Stores in Puerto Rico and
Guam as of the Effective Date.



5.
Buyer-Unique Products. The following provisions apply to Buyer-Unique Products.
To the extent that the following provisions conflict with the above or other
provisions of the Agreement, the following provisions shall control.



(a)
Dedicated Inventory for Buyer-Unique Products.

(i)
Buyer has prior to the Effective Date provided a list of Buyer-Unique Product
with an Inventory cost of approximately $17 million. Buyer represent that the
foregoing list is accurate and correct. The Parties have agreed that for 2016,
Buyer may have up to $13 million in Buyer-Unique Products in Seller’s Inventory
at any one time (each “BUP Cap”). For each Contract Year thereafter, the BUP Cap
and a SKU count plan (each a “SKU Count Plan”) will be established based upon
the amount of overall Buyer-Unique Product SHMC has agreed to purchase for a
particular Contract Year and SHO’s historical inventory terms for such Products
(or similar products for new Products).

(ii)
Buyer will provide weekly reports to Seller IM team listing all Buyer-Unique
Products, by SKU, which Buyer desires Seller to buy for Buyer over the next 90
days, as well as all other “SHO Provided Products” (as that term is defined in
Attachment 1.01-C (Supply Chain Services) for the HTS Product Categories to the
Services Agreement that SHO intends to buy on its own, for each SKU Buyer will
list the proposed vendor and whether such SKU has been purchased by Seller from
such vendor previously or not. SHO will mark such information “Highly
Confidential – Limited Distribution Internally.” For new vendors, Seller shall
have the option of having such vendor agree to a contract with such vendor or
requiring Buyer to enter into its own agreement with such vendor.

(iii)
Seller IM and Buyer IM Teams, including respective merchant teams and company
designees, will meet 2 times each month to review the Buyer provided weekly
reports and discuss Buyer-Unique Product purchases that Buyer desires Seller to
purchase under this Agreement. Buyer will identify the Inventory to be
purchased, vendor of that product, and Buyer’s desired flow path for such
Inventory.

(iv)
Seller is not obligated to purchase any Buyer-Unique Product which: (I) in
Seller IM teams view would cause the amount of Buyer-Unique Product to in the
future exceed the BUP Cap, or (II) would violate any other restriction in this
Agreement, including causing Seller to violate any applicable law in the
purchase, storage, distribution or sale of such Buyer-Unique Product.

(v)
If Seller does not have the warehouse space to accommodate Buyer’s forecasted
purchasing needs for Buyer-Unique Product, Seller will notify Buyer and if
requested by Buyer pursuant to Section 1.01E. (SHO’s Requests for
Services/System Changes) of the Services Agreement, Seller’s Affiliates will
provide a proposal for additional warehousing space for such Products.

(vi)
New Buyer-Unique Product onboarding process

(A)
Buyer will submit new unique items that require DC stocking to Seller IM team
following established flow path process:

(1)
Items must be approved under this process before the items are entered in IMA.

(2)
Buyer must provide 90 day advance notice regarding SKU additions of more than 5%
over SKU Count Plan.

(3)
Buyer must provide volume forecast of new SKUs at time of submittal (inbound,
outbound, storage as described under forecasting requirements

(4)
If Buyer’s change in SKU or flow paths resulting from additions or subtractions
of Buyer-Unique Products and corresponding changes to needs for shared Products
has a significant impact on Seller’s productivity costs and/or storage capacity,
the parties will need to agree to an adjustment to the costs hereunder and the
costs under the Services Agreement (each via an written amendment, subject to
the necessary approvals) before Seller will be required to purchase, distribute,
store and/or sell such Buyer-Unique Product.

(5)
Buyer is responsible for tracking all Buyer-Unique Product SKUs and Buyer shall
designate all Buyer-Unique Products in Seller’s Inventory systems using a flag
(or flags) designated by Seller from time to time.

(B)
Buyer will appoint a contact manager of supply chain operations (single point of
contact) to work with Seller IM teams for planning assistance with new product
launches seasonal sets, new or closing stores, flow path decisions and
operational issues.

(C)
Buyer will provide feedback via digital load quality surveys

(D)
Buyer will provide complete and proper build of online items with all necessary
artifacts, including using designated flags for Buyer-Unique Product.

(E)
Buyer will provide competent inventory management to drive inventory
productivity and space utilization

(vii)
Tracking of Buyer-Unique Products

(A)
Seller will track all Buyer-Unique Products (using the flags set by Buyer)
throughout its DC

(B)
Logical separation will not apply to Buyer-Unique Products. Buyer-Unique
Products will be treated as solely owned by Buyer for purposes of any charges
under this Appendix 6.6

(C)
Buyer will adhere to the non-productive inventory targets agreed to with respect
to the Inventory of Buyer-Unique Products. If a Buyer-Unique Product becomes
non-productive in accordance with GAAP , Buyer shall work through that Inventory
within 30 days.

(D)
Any Buyer-Unique Product inventory that has not been worked through after 30
days from becoming GT80 it shall be disposed of at Buyer’s cost. Outlet products
will not be managed at Seller’s DC facilities and Buyer will take all DC
discontinued Product each month as requested

(E)
Buyer may request Pack-Away of Buyer-Unique Product per Section 2(iii)(B) above,
in which event Seller will include an additional charge for the inventory
carrying cost in its proposal to SHO. If Buyer does not agree to such cost, then
Pack-Away will not performed for such Buyer-Unique Product.

(viii)
For KCD-Branded Products, Seller is not obligated to purchase such products
until they have been approved by the Seller’s Affiliates that manage KCD-
Branded Products (the “KCD Team”). Before approaching the Seller IM Teams
regarding KCD-Branded Product, Buyer will first work with the KCD Team; which
KCD Team will determine whether to source such products and from which vendors.



(b)
Accommodation of Buyer-Unique Product

(i)
Seller is under no obligation to accommodate any purchase of Buyer-Unique
Products if that purchase would negatively impact the business relationship
Seller has with the Vendor of that Buyer-Unique Product. Buyer is responsible
for any costs associated with modification of IM process to accommodate
acceptance of Buyer-Unique Products, including reimbursement for any cash in
advance payments or alternative payment plans required for acquisition of
Buyer-Unique Product desired by Buyer.

(ii)
Buyer is not authorized to commit Seller to purchase any products, and Buyer
will not claim that it is so authorized. Seller shall have no obligation to
purchase any Buyer-Unique Product until Seller issues a purchase order for such
Products. Seller will use commercially reasonable efforts to timely issue
purchase orders for Buyer Unique Product which Seller has agreed to purchase
hereunder; provided Buyer is fully in compliance with Buyer’s obligations under
this Agreement.

(iii)
Buyer is not authorized to negotiate the purchase of KCD-Unique Products and
Buyer will not claim that it is. The purchase of such products will be solely
handled by Seller and its Affiliates without the involvement of Buyer.

(iv)
For Vendor—Unique Products, Buyer and Seller shall jointly discuss with the
Vendor any proposed purchases and Buyer must fully disclosed to Seller all terms
and conditions regarding such purchases.



(v)
Buyer’s estimates for Buyer-Unique Products will be deemed forecasted for
purposes of this Appendix 6. Absent the Parties agreeing to a Pack-Away for
specific Buyer-Unique Products, Buyer will be obligated to purchase 100% of its
forecasted amount. Buyer and Seller will age Inventory using generally accepted
inventory-aging practices in a manner consistent with Seller’s practices. Buyer
must promptly take shipment of all aged inventory of Buyer-Unique Products.
Buyer must promptly offer Seller the right to retain any such aged Buyer-Unique
Product for resale by Seller to any party (whether at wholesale or retail) other
than Buyer; however, Seller’s refusal of that offer does not relieve Buyer of
its obligation to purchase any forecasted Buyer-Unique Product.



(c)
Transition of Product from shared Product to Buyer-Unique Product

(i)
If Buyer requests Seller to continue to purchase a Product which Seller has
stated it will no longer purchase under Section 3(a) (Seller’s Obligation to
Sell) of the Agreement, such Product shall become a Buyer-Unique Product and it
shall be subject to all the same terms and restrictions as other Buyer-Unique
Products.

 


End of Appendix



Appendix 7(a)
Payment Due Date
1.
Invoices. Except as is otherwise agreed to, in advance, and in writing by the
parties:

a.    Seller will generally deliver invoices to Buyer for all payments due
hereunder from Buyer to Seller on the Tuesday of each week.


b.    From the Effective Date through July 31, 2016, the Payment Due Date is
three days after Buyer’s receipt of the invoice (e.g., Friday if the invoice is
delivered on Tuesday). If Buyer pays such invoice in full by such date, Buyer
may deduct from each such invoice an early payment discount equal to 37 basis
points (i.e., to 0.37%) of the total amount of the invoice (the “Early Payment
Discount”). If Buyer does not pay such invoice in full by such date, no Early
Payment Discount is earned on such invoice.


c.    For all invoices delivered after July 31, 2016 (each a “Post-July 2016
Invoice”), the “Payment Due Date” is the 10th day following Buyer’s receipt of
the invoice. No Early Payment Discount is earned on such invoices. If with
respect to a Post- July 2016 Invoice Seller requests in writing that the Early
Payment Discount apply to the invoice, Buyer in its sole discretion may, but
will have no obligation to, agree to pay the invoice on the payment terms set
forth in the immediately preceding Section 1b.


2.
Royalties. If after January 28, 2017 Buyer ceases using the POS, then the
Payment Due Date for Royalties and CS Royalties will be the 10th day following
the end of Buyer’s fiscal quarter in accordance with Section 7(b) of this
Agreement.

3.
Holidays. If the applicable payment date (i.e., the 3rd or 10th day) is a
Saturday, Sunday, or bank holiday, Buyer will pay on the next banking day, which
will become the Payment Due Date. Electronic fund transfers initiated on the
Payment Due Date will be timely made for purposes of this Agreement.

4.
For the remainder of the Term. Seller and Buyer will negotiate in Good Faith to
determine the Payment Due Dates, which negotiations will take into account,
among other things, then-current market conditions.

End of Appendix







Appendix 9(a)(ii)
Kmart Locations




Store No.
Location
Address
City
State
Country
1992
TAMUNING - D
404 N MARINE CORPS DR
TAMUNING
GU
Guam
2151
ST CROIX – D
93A ESTATE DIAMOND
ST CROIX
VI
US Virgin Islands
2270
HOMEWOOD – D
17550 HALSTEAD
HOMEWOOD
IL
USA
9016
ST THOMAS – D
CHARLOTTE AMALIE
ST THOMAS
VI
US Virgin Islands
2725
LIHUE – D
4303 NAWILIWILI RD
LIHUE
HI
USA
1420
BIG BEAR LAKE – D
42126 BIG BEAR LAKE
BIG BEAR LAKE
CA
USA
5205
BRIDGEHAMPTON – D
2044 MONTAUK HWY
BRIDGEHAMPTON
NY
USA
5078
KEARNY – D
200 PASSAIC AVE
KEARNY
NJ
USA
5170
LAS VEGAS - D
5051 E BONANZA RD
LAS VEGAS
NV
USA
2573
PASSAIC - D
24 34 BARBOUR AVENUE
PASSAIC
NJ
USA



End of Appendix



Appendix 12(a)(iii)
Seller Marks
1.
The KCD Marks

2.
The feature Marks and sub-brand Marks associated with the Seller-Branded
Products

3.
The trade dress related to the above Marks



End of Appendix



Appendix 18(a)(i)
Merchandising Operating Committee
Designated by Buyer: Michael Gray; Susan Hilsenbeck; Mike McCarthy
Designated by Seller: James Coyle; Dean Schwartz; Carson Anderson
Initial Chairperson: James Coyle
End of Appendix




    